Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 1 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 2 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 3 of 438




                  Official - SBU (Deliberative Process)
                  UNCLASSIFIED




                             WASHSTATEB009702
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 4 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 5 of 438
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 6 of 438




From:                Williams, Veronica X
Sent:                Tue, 20 Nov 2018 08:42:21 -0500
To:                  Newstead, Jennifer G;Dorosin, Joshua L;Kottmyer, Alice M;Johnson, Clifton M
Cc:                  Legal-M-DL
Subject:             FW: Final: L/AM/D - Compliance Plan under Executive Order 13771 201827454
UNCLASSIFIED
Attachments:         (F 489166) 201827454-FD.pdf, (FT 489167) 201827454-FD Tab-l.pdf,
(FT 489169) 201827454-FD Tab-2.pdf, (FT 489170) 201827454-FD Tab-3.pdf, (FT 489171) 201827454-
FD Tab-4.pdf
Importance:          High


FINAL ACTION has been taken on Package 201827454 Compliance Plan under Executive
Order 13771


From: EverestMail
Sent: Monday, November 19, 2018 5:12 PM
To: Everest BP; Everest C; Everest D; Everest E; Everest ECA; Everest H; Everest INR; Everest J;
Everest L; Everest M; Everest P; Everest PA; Everest PM; Everest R; Everest S; SES FrontOfficeOnly;
SES-Line Only; Everest SP; Everest T; SES FrontOfficeOnly; PF-EverestE-Mail
Subject: Final: L/AM/D - Compliance Plan under Executive Order 13771 201827454 UNCLASSIFIED

FINAL ACTION has been taken on Package 201827454 Compliance Plan under Executive
Order 13771

FOR:D
ORGANIZATION: L
CO-DRAFTER BUREAU:
PACKAGE SUBJECT: Compliance Plan under Executive Order 13771
DOCTYPE: Action Memo




                                       WASHSTATEB009707
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 7 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 8 of 438




                        WASHSTATEB009714
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 9 of 438




                        WASHSTATEB009715
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 10 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 11 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 12 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 13 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 14 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 15 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 16 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 17 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 18 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 19 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 20 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 21 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 22 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 23 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 24 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 25 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 26 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 27 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 28 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 29 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 30 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 31 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 32 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 33 of 438




                   Bureau of Political-Military Affairs
                   Department of State

                   sundlofm@state.gov
                   202-647-3214


                   Official
                   UNCLASSIFIED




                             WASHSTATEB009741
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 34 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 35 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 36 of 438
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 37 of 438




From:                    Heidema, Sarah J
Sent:                    Mon, 3 Dec 2018 09:33:46 -0500
To:                      Sundlof, Meredith E
Subject:                 20181203 AA - DAS String's Participation in CAT Policy PCC on Dec. 3 - 11.30
Attachments:             20181203 AA - DAS String's Participation in CAT Policy PCC on Dec. 3 -
11.30.docx


Here you go…
Official
This message is UNCLASSIFIED when separated from SECRET attachment(s)
Classified By: ert - rtert, Office:ert, Agency:U.S. Department of State
Declassify On: 12/3/2043
Reasons: (Derived) ert




                                            WASHSTATEB010122
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 38 of 438




From:                   PM-Staffers Mailbox
Sent:                  Mon, 3 Dec 2018 16:36:38 -0500
To:                     String, Marik A
Cc:                    PM-Staffers Mailbox;Carter, Rachel
Subject:                For Marik: AM for T: Notification to Congress of the Removal of Certain Items
from the U.S. Munitions List


Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High




                                             WASHSTATEB010179
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 39 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 40 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 41 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 42 of 438




From:                  String, Marik A
Sent:                  Mon, 3 Dec 2018 19:49:27 -0500
To:                    PM-Staffers Mailbox
Cc:                    Carter, Rachel
Subject:               RE: For Marik: AM for T: Notification to Congress of the Removal of Certain
Items from the U.S. Munitions List


Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,



                                             WASHSTATEB010183
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 43 of 438




Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,

Peyton Wilde
Staff Assistant
PM/FO SharePoint
202-647-6604


Official
UNCLASSIFIED

From: Foster, John A
Sent: Monday, December 03, 2018 12:37 PM
To: PM-Staffers Mailbox
Cc: Heidema, Sarah J ; Hart, Robert L
Subject: PM FO Clearance Request - 38(f) Package on USML Cats I-III
Importance: High

Staff Assistants,

Following up on the email below I sent you earlier, attached is the fully cleared 38(f) package re: USML
Cats I-III. Please let us know if you have any questions about these documents.

Below are the 8 points for this clearance request:

1. Final due date, including justification [who is it due to and why (if applicable)]: PM FO clearance by
12/04/18 or earlier,
2. Urgency: Routine or Immediate and why (Due date alone does not connote urgency. If a paper has a
         final due date farther out, but once FO has cleared there is still a great deal of staffing work to



                                               WASHSTATEB010184
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 44 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 45 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 46 of 438




From:                  String, Marik A
Sent:                  Mon, 3 Dec 2018 19:49:47 -0500
To:                    PM-Staffers Mailbox
Cc:                    Carter, Rachel
Subject:               RE: For Marik: AM for T: Notification to Congress of the Removal of Certain
Items from the U.S. Munitions List


Also, we should include the roll out plan as an attachment, as noted.


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel



                                             WASHSTATEB010187
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 47 of 438




Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,

Peyton Wilde
Staff Assistant
PM/FO SharePoint
202-647-6604


Official
UNCLASSIFIED

From: Foster, John A
Sent: Monday, December 03, 2018 12:37 PM
To: PM-Staffers Mailbox
Cc: Heidema, Sarah J ; Hart, Robert L
Subject: PM FO Clearance Request - 38(f) Package on USML Cats I-III
Importance: High

Staff Assistants,

Following up on the email below I sent you earlier, attached is the fully cleared 38(f) package re: USML
Cats I-III. Please let us know if you have any questions about these documents.

Below are the 8 points for this clearance request:

1. Final due date, including justification [who is it due to and why (if applicable)]: PM FO clearance by
12/04/18 or earlier,
2. Urgency: Routine or Immediate and why (Due date alone does not connote urgency. If a paper has a
         final due date farther out, but once FO has cleared there is still a great deal of staffing work to




                                               WASHSTATEB010188
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 48 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 49 of 438
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 50 of 438




From:                  PM-Staffers Mailbox
Sent:                  Tue, 4 Dec 2018 08:05:37 -0500
To:                    Monjay, Robert;DDTC Tasker DL
Cc:                    PM-Staffers Mailbox;Carter, Rachel
Subject:               FW: For Marik: AM for T: Notification to Congress of the Removal of Certain
Items from the U.S. Munitions List
Attachments:           AM to T - USML Cat I-III 38(f).docx


Dear Colleagues,

Please address DAS String’s questions in the attached and re-submit ASAP with the changes tracked.

All the Best,

Kurosh


Official - SBU
UNCLASSIFIED

From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,



                                             WASHSTATEB010193
           Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 51 of 438




Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,

Peyton Wilde
Staff Assistant
PM/FO SharePoint
202-647-6604


Official



                                             WASHSTATEB010194
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 52 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 53 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 54 of 438




                 U.S. Department of State
                 Office of Defense Trade Controls Policy
                 Phone: 202.663.2817
                 Mobile:
                 Email: MonjayR@state.gov


                 Official - SBU
                 UNCLASSIFIED




                             WASHSTATEB010197
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 55 of 438




From:                  Foster, John A
Sent:                  Tue, 4 Dec 2018 10:50:31 -0500
To:                    Heidema, Sarah J
Subject:               FW: For Marik: AM for T: Notification to Congress of the Removal of Certain
Items from the U.S. Munitions List
Attachments:           AM to T - USML Cat I-III 38(f).docx, AM to T - USML Cat I-III 38(f) + RMA
Edits.docx


Sarah,

I accepted the stylistic edits and then drafted suggested language in response to DAS String’s comments
in Track changes. Please let me know your thoughts.

Thanks,
John


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, December 04, 2018 8:06 AM
To: Monjay, Robert; DDTC Tasker Mailbox; Dearth, Anthony M; Hughes, Barbara L; PM-DDTC-Staff-
Assistants-DL; PM-DTCC-Tasking-DL; PM-DTCL-Mgt; PM-DTCP-RAA-DL; PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: FW: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Dear Colleagues,

Please address DAS String’s questions in the attached and re-submit ASAP with the changes tracked.

All the Best,

Kurosh


Official - SBU
UNCLASSIFIED

From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List




                                            WASHSTATEB010202
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 56 of 438




Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM




                                             WASHSTATEB010203
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 57 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 58 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 59 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 60 of 438




      From:            Heidema, Sarah J
      Sent:            Tue, 4 Dec 2018 11:19:17 -0500
      To:              Foster, John A
      Subject:         AM to T - USML Cat I-III 38(f) + RMA Edits
      Attachments:     AM to T - USML Cat I-III 38(f) + RMA Edits.docx




      Official
      UNCLASSIFIED




                          WASHSTATEB010215
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 61 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 62 of 438




UNCLASSIFIED

From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,



                                             WASHSTATEB010221
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 63 of 438




Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,

Peyton Wilde
Staff Assistant
PM/FO SharePoint
202-647-6604


Official
UNCLASSIFIED

From: Foster, John A
Sent: Monday, December 03, 2018 12:37 PM
To: PM-Staffers Mailbox
Cc: Heidema, Sarah J ; Hart, Robert L
Subject: PM FO Clearance Request - 38(f) Package on USML Cats I-III
Importance: High

Staff Assistants,

Following up on the email below I sent you earlier, attached is the fully cleared 38(f) package re: USML
Cats I-III. Please let us know if you have any questions about these documents.

Below are the 8 points for this clearance request:

1. Final due date, including justification [who is it due to and why (if applicable)]: PM FO clearance by
12/04/18 or earlier,
2. Urgency: Routine or Immediate and why (Due date alone does not connote urgency. If a paper has a
         final due date farther out, but once FO has cleared there is still a great deal of staffing work to



                                               WASHSTATEB010222
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 64 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 65 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 66 of 438
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 67 of 438




Thanks again for your assistance moving this through the FO quickly.

Best,
John


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, December 04, 2018 8:06 AM
To: Monjay, Robert; DDTC Tasker Mailbox; Dearth, Anthony M; Hughes, Barbara L; PM-DDTC-Staff-
Assistants-DL; PM-DTCC-Tasking-DL; PM-DTCL-Mgt; PM-DTCP-RAA-DL; PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: FW: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Dear Colleagues,

Please address DAS String’s questions in the attached and re-submit ASAP with the changes tracked.

All the Best,

Kurosh


Official - SBU
UNCLASSIFIED

From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List



                                            WASHSTATEB010230
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 68 of 438




Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,




                                             WASHSTATEB010231
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 69 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 70 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 71 of 438




      Please provide clearance by COB, Wednesday, December 5th.

      If you have any questions or concerns, you can contact me or Rob Hart
      Thank you
      Rob
      Robert J. Monjay
      U.S. Department of State
      Office of Defense Trade Controls Policy
      Phone: 202.663.2817
      Mobile:
      Email: MonjayR@state.gov


      Official - SBU
      UNCLASSIFIED




                                 WASHSTATEB010234
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 72 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 73 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 74 of 438




From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel




                                             WASHSTATEB010242
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 75 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 76 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 77 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 78 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 79 of 438
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 80 of 438




From: PM-Staffers Mailbox
Sent: Tuesday, December 04, 2018 8:06 AM
To: Monjay, Robert; DDTC Tasker Mailbox; Dearth, Anthony M; Hughes, Barbara L; PM-DDTC-Staff-
Assistants-DL; PM-DTCC-Tasking-DL; PM-DTCL-Mgt; PM-DTCP-RAA-DL; PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: FW: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Dear Colleagues,

Please address DAS String’s questions in the attached and re-submit ASAP with the changes tracked.

All the Best,

Kurosh


Official - SBU
UNCLASSIFIED

From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison



                                             WASHSTATEB010248
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 81 of 438




PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,

Peyton Wilde
Staff Assistant
PM/FO SharePoint
202-647-6604


Official
UNCLASSIFIED




                                             WASHSTATEB010249
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 82 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 83 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 84 of 438




                    Phone: 202.663.2817
                    Mobile:
                    Email: MonjayR@state.gov


                    Official - SBU
                    UNCLASSIFIED




                            WASHSTATEB010252
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 85 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 86 of 438
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 87 of 438



Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: FW: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Dear Colleagues,

Please address DAS String’s questions in the attached and re-submit ASAP with the changes tracked.

All the Best,

Kurosh


Official - SBU
UNCLASSIFIED

From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561




                                             WASHSTATEB010255
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 88 of 438




Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,

Peyton Wilde
Staff Assistant
PM/FO SharePoint
202-647-6604


Official
UNCLASSIFIED

From: Foster, John A
Sent: Monday, December 03, 2018 12:37 PM
To: PM-Staffers Mailbox
Cc: Heidema, Sarah J ; Hart, Robert L



                                             WASHSTATEB010256
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 89 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 90 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 91 of 438




                          Official - SBU
                          UNCLASSIFIED




                          WASHSTATEB010259
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 92 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 93 of 438
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 94 of 438




Best,
John


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, December 04, 2018 8:06 AM
To: Monjay, Robert; DDTC Tasker Mailbox; Dearth, Anthony M; Hughes, Barbara L; PM-DDTC-Staff-
Assistants-DL; PM-DTCC-Tasking-DL; PM-DTCL-Mgt; PM-DTCP-RAA-DL; PM-DTCP-Tasking-DL
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: FW: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Dear Colleagues,

Please address DAS String’s questions in the attached and re-submit ASAP with the changes tracked.

All the Best,

Kurosh


Official - SBU
UNCLASSIFIED

From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List




                                            WASHSTATEB010267
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 95 of 438




Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High

Rachel,

Please find here an AM for T regarding Notification to Congress, Pursuant to Section 38(f)(1) of the Arms
Export Control Act, of the Removal of Certain Items from the U.S. Munitions List for your review.

Best,

Peyton Wilde



                                             WASHSTATEB010268
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 96 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 97 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 98 of 438




      If you have any questions or concerns, you can contact me or Rob Hart
      Thank you
      Rob
      Robert J. Monjay
      U.S. Department of State
      Office of Defense Trade Controls Policy
      Phone: 202.663.2817
      Mobile:
      Email: MonjayR@state.gov


      Official - SBU
      UNCLASSIFIED




                                 WASHSTATEB010271
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 99 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 100 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 101 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 102 of 438




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High



                                             WASHSTATEB010275
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 103 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 104 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 105 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 106 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 107 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 108 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 109 of 438




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High



                                             WASHSTATEB010282
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 110 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 111 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 112 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 113 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 114 of 438




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 2:49 PM
To: Carter, Rachel
Cc: PM-Staffers Mailbox
Subject: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List
Importance: High



                                             WASHSTATEB010318
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 115 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 116 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 117 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 118 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 119 of 438




From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel




                                             WASHSTATEB010336
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 120 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 121 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 122 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 123 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 124 of 438




From: String, Marik A
Sent: Monday, December 03, 2018 7:49 PM
To: PM-Staffers Mailbox
Cc: Carter, Rachel
Subject: RE: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Thanks, a few edits and questions in the AM for DDTC.
Marik


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, December 03, 2018 4:37 PM
To: String, Marik A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: For Marik: AM for T: Notification to Congress of the Removal of Certain Items from the U.S.
Munitions List

Marik,

Please find here an AM for T regarding the notification to Congress on the removal of certain items from
the U.S. Munitions List for your review.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 03, 2018 4:28 PM
To: PM-Staffers Mailbox
Subject: RE: For Rachel: AM for T: Notification to Congress of the Removal of Certain Items from the
U.S. Munitions List

Peyton,
Clear, and you can send to DAS String. Would you please send PM-Strategy an info copy and add them
to the clearance page as Info?

Thanks,
Rachel




                                             WASHSTATEB010341
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 125 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 126 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 127 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 128 of 438




 From:            Heidema, Sarah J
 Sent:            Thu, 6 Dec 2018 12:41:33 -0500
 To:              Foster, John A
 Cc:              Monjay, Robert;Hart, Robert L
 Subject:         AM to T - USML Cat I-III 38(f) + RMA Edits Track Changes
 Attachments:     AM to T - USML Cat I-III 38(f) + RMA Edits Track Changes.docx




 Official
 UNCLASSIFIED




                             WASHSTATEB010365
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 129 of 438




From:            Heidema, Sarah J
Sent:            Thu, 6 Dec 2018 15:00:56 -0500
To:              Foster, John A
Subject:         AM to T - USML Cat I-III 38(f) + RMA Edits Track Changes (2)
Attachments:     AM to T - USML Cat I-III 38(f) + RMA Edits Track Changes (2).docx




Official
UNCLASSIFIED




                              WASHSTATEB010394
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 130 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 131 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 132 of 438




                  Director
                  Office of Defense Trade Controls Policy
                  202-663-2809


                  Official
                  UNCLASSIFIED




                              WASHSTATEB010412
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 133 of 438




From:                    Heidema, Sarah J
Sent:                    Thu, 6 Dec 2018 15:56:35 -0500
To:                      PM-Staffers Mailbox
Subject:                 RE: WAR on the Gun rules


I cannot cover the topics Lee wanted covered in 5 line.

Rachel-

Is there another means to address what Lee would like communicate up?


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, December 06, 2018 3:50 PM
To: Heidema, Sarah J
Cc: PM-Staffers Mailbox
Subject: WAR on the Gun rules

Sarah,

Please limit entries to 5 lines or fewer and resubmit.

Best,

Peyton Wilde
PM/FO SharePoint
Staff Assistant
202-647-6604


Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J
Sent: Thursday, December 06, 2018 3:25 PM
To: PM-Staffers Mailbox
Cc: PM-CPA-DL; Monjay, Robert; Hart, Robert L
Subject: WAR on the Gun rules

Staffers-
Per Lee’s request, I’ve pulled together a WAR on the firearms rules. I’m personally unfamiliar with the
process and understaffed at the moment so people let me know if I need to do something differently.




                                             WASHSTATEB010413
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 134 of 438
    Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 135 of 438




From:                   Monjay, Robert
Sent:                   Fri, 7 Dec 2018 11:18:31 -0500
To:                     Abisellan, Eduardo
Subject:                Bootleg Copy of AM to T with PM/FO edits accepted
Attachments:            AM to T - USML Cat I-III 38(f) (FINAL).docx


Ed,
Attached is the final version of the AM to T that the PM/FO will upload into Everest once OMB has
cleared the rules. Please let me know if you have any questions or concerns.
Thanks
Rob

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov



Official - SBU
UNCLASSIFIED




                                          WASHSTATEB010497
  Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 136 of 438




From:                   Monjay, Robert
Sent:                   Fri, 7 Dec 2018 12:23:51 -0500
To:                     PM-CPA-DL
Subject:                Cat I-III Roll Out Plan


Can you please send me the roll out plan and let me know where it is in the clearance process?
Thanks
Rob

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov



Official
UNCLASSIFIED




                                          WASHSTATEB010524
   Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 137 of 438




From:            Foster, John A
Sent:            Wed, 12 Dec 2018 14:38:40 -0500
To:              Hart, Robert L;Foster, John A
Subject:         AM to T - USML Cat I-III 38(f) + RMA Edits Track Changes (PMFO) v2
Attachments:     AM to T - USML Cat I-III 38(f) + RMA Edits Track Changes (PMFO) v2.docx




Official
UNCLASSIFIED




                                 WASHSTATEB010680
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 138 of 438




From:                    PM-Staffers Mailbox
Sent:                    Thu, 13 Dec 2018 10:19:47 -0500
To:                      Heidema, Sarah J;Paul, Joshua M;String, Marik A;Miller, Michael F;Windecker,
Melissa A;Carter, Rachel
Cc:                      PM-Staffers Mailbox
Subject:                 Latest Version of CAT I-III Package
Attachments:             AM to T - USML Cat I-III 38(f) + RMA Edits Track Changes (2).docx, Tab 1
(Notification Letters).docx, Tab 2 (Revised Control Text).docx, Tab 3 (Line-in Line-out Comparison).docx,
Tab 4 (DRAFT Commerce control text).docx, Tab 5 (Summary).docx, Tab 6 (MDE List).docx, Tab 7 - 1119
Roll out Plan USML Cats I-III FINAL RULES.docx


Dear Colleagues,

Please see attached the latest version we have for the CAT I-III package as was requested via OPENNET.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104

Official - SBU
UNCLASSIFIED




                                             WASHSTATEB010685
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 139 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 140 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 141 of 438




                       Kurosh Massoud Ansari
                       Staff Assistant
                       PM/FO SharePoint
                       202-647-5104


                       Official - SBU
                       UNCLASSIFIED




                           WASHSTATEB010805
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 142 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 143 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 144 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 145 of 438




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, December 13, 2018 10:20 AM
To: Heidema, Sarah J; Paul, Joshua M; String, Marik A; Miller, Michael F; Windecker, Melissa A; Carter,
Rachel
Cc: PM-Staffers Mailbox
Subject: Latest Version of CAT I-III Package

Dear Colleagues,

Please see attached the latest version we have for the CAT I-III package as was requested via OPENNET.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                            WASHSTATEB010830
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 146 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 147 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 148 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 149 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 150 of 438




Please see attached the latest version we have for the CAT I-III package as was requested via OPENNET.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                           WASHSTATEB010835
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 151 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 152 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 153 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 154 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 155 of 438




                       Kurosh Massoud Ansari
                       Staff Assistant
                       PM/FO SharePoint
                       202-647-5104


                       Official - SBU
                       UNCLASSIFIED




                           WASHSTATEB010840
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 156 of 438




From:                   String, Marik A
Sent:                   Mon, 17 Dec 2018 13:28:02 -0500
To:                     Carter, Rachel
Cc:                     Windecker, Melissa A
Subject:                RE: Latest Version of CAT I-III Package


Ok, thanks.


Official
UNCLASSIFIED

From: Carter, Rachel
Sent: Monday, December 17, 2018 1:28 PM
To: String, Marik A
Cc: Windecker, Melissa A
Subject: FW: Latest Version of CAT I-III Package

DAS String: T specials advise sending this up on Tuesday evening.


Official
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Monday, December 17, 2018 10:57 AM
To: Rogers, Shana A; Paul, Joshua M; Heidema, Sarah J; PM-Staffers Mailbox; Miller, Michael F; Carter,
Rachel
Cc: PM-DTCP-RMA
Subject: RE: Latest Version of CAT I-III Package

All,

After discussing this in the huddle and with the T Staffers, we’re going to send this up to T tomorrow
night for Wednesday clearance.

Thanks!
Mel


Official
UNCLASSIFIED

From: Rogers, Shana A
Sent: Thursday, December 13, 2018 2:15 PM
To: Paul, Joshua M; Heidema, Sarah J; PM-Staffers Mailbox; String, Marik A; Miller, Michael F;
Windecker, Melissa A; Carter, Rachel




                                            WASHSTATEB010841
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 157 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 158 of 438




From: PM-Staffers Mailbox
Sent: Thursday, December 13, 2018 10:20 AM
To: Heidema, Sarah J; Paul, Joshua M; String, Marik A; Miller, Michael F; Windecker, Melissa A; Carter,
Rachel
Cc: PM-Staffers Mailbox
Subject: Latest Version of CAT I-III Package

Dear Colleagues,

Please see attached the latest version we have for the CAT I-III package as was requested via OPENNET.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                            WASHSTATEB010843
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 159 of 438




From:                    Windecker, Melissa A
Sent:                    Tue, 18 Dec 2018 16:17:45 -0500
To:                      Davidson-Hood, Simon;Foster, John A;Hart, Robert L;Heidema, Sarah J;Hess,
Rachel;Monjay, Robert
Cc:                      Miller, Michael F;PM-Staffers Mailbox;Paul, Joshua M;String, Marik A
Subject:                 FW: Latest Version of CAT I-III Package
Attachments:             AM to T - USML Cat I-III 38(f) +SJH Edits Track Changes (2).docx, Tab 1
(Notification Letters).docx, Tab 3 (Line-in Line-out Comparison).docx, Tab 4 (DRAFT Commerce control
text).docx, Tab 5 (Summary).docx, Tab 6 (MDE List).docx, Tab 7 - 1119 Roll out Plan USML Cats I-III FINAL
RULES.docx


Hi Everyone,

These are the latest versions of these documents, but they still contain a lot of tracked changes. Could
DTCP policy reflect the final versions and get them to the staffers for submission in Everest this
afternoon? The FO was tracking this as complete but we want to ensure this is actually the latest version
given the tracked changes.

Thanks,
Mel


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, December 18, 2018 4:11 PM
To: Windecker, Melissa A
Cc: Carter, Rachel; PM-Staffers Mailbox
Subject: RE: Latest Version of CAT I-III Package

Dear Mel,

Per your request, please see latest versions attached.

All the Best,
Kurosh


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, December 18, 2018 3:36 PM
To: Windecker, Melissa A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: FW: Latest Version of CAT I-III Package



                                             WASHSTATEB010844
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 160 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 161 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 162 of 438




                         Staff Assistant
                         PM/FO SharePoint
                         202-647-5104


                         Official - SBU
                         UNCLASSIFIED




                           WASHSTATEB010847
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 163 of 438




From:                      Hart, Robert L
Sent:                      Tue, 18 Dec 2018 17:06:42 -0500
To:                        Windecker, Melissa A;Davidson-Hood, Simon;Foster, John A;Heidema, Sarah
J;Hess, Rachel;Monjay, Robert
Cc:                        Miller, Michael F;PM-Staffers Mailbox;Paul, Joshua M;String, Marik A
Subject:                   RE: Latest Version of CAT I-III Package
Attachments:               Tab 7 - 1119 Roll out Plan USML Cats I-III FINAL RULES.docx, AM to T - USML Cat
I-III 38(f) clean.docx, Tab 1 (Notification Letters).docx, Tab 3 (Line-in Line-out Comparison).docx, Tab 4
(DRAFT Commerce control text).docx, Tab 5 (Summary).docx, Tab 6 (MDE List).docx


Hi Mel, this is now in final as discussed by phone. Also noting for others on the email chain that Mel has
Tab 2 and will add it to the package when it goes into Everest.

Thanks,
Rob


Official - SBU
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Tuesday, December 18, 2018 4:18 PM
To: Davidson-Hood, Simon; Foster, John A; Hart, Robert L; Heidema, Sarah J; Hess, Rachel; Monjay,
Robert
Cc: Miller, Michael F; PM-Staffers Mailbox; Paul, Joshua M; String, Marik A
Subject: FW: Latest Version of CAT I-III Package

Hi Everyone,

These are the latest versions of these documents, but they still contain a lot of tracked changes. Could
DTCP policy reflect the final versions and get them to the staffers for submission in Everest this
afternoon? The FO was tracking this as complete but we want to ensure this is actually the latest version
given the tracked changes.

Thanks,
Mel


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, December 18, 2018 4:11 PM
To: Windecker, Melissa A
Cc: Carter, Rachel; PM-Staffers Mailbox
Subject: RE: Latest Version of CAT I-III Package




                                              WASHSTATEB010946
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 164 of 438




Dear Mel,

Per your request, please see latest versions attached.

All the Best,
Kurosh


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, December 18, 2018 3:36 PM
To: Windecker, Melissa A
Cc: PM-Staffers Mailbox; Carter, Rachel
Subject: FW: Latest Version of CAT I-III Package

Dear Mel,

Just checking-in on if we are still sending this up to T this evening.

All the Best,

Kurosh


Official
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Monday, December 17, 2018 10:57 AM
To: Rogers, Shana A; Paul, Joshua M; Heidema, Sarah J; PM-Staffers Mailbox; Miller, Michael F; Carter,
Rachel
Cc: PM-DTCP-RMA
Subject: RE: Latest Version of CAT I-III Package

All,

After discussing this in the huddle and with the T Staffers, we’re going to send this up to T tomorrow
night for Wednesday clearance.

Thanks!
Mel


Official
UNCLASSIFIED




                                              WASHSTATEB010947
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 165 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 166 of 438




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, December 13, 2018 10:20 AM
To: Heidema, Sarah J; Paul, Joshua M; String, Marik A; Miller, Michael F; Windecker, Melissa A; Carter,
Rachel
Cc: PM-Staffers Mailbox
Subject: Latest Version of CAT I-III Package

Dear Colleagues,

Please see attached the latest version we have for the CAT I-III package as was requested via OPENNET.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                            WASHSTATEB010949
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 167 of 438




        From:                   Monjay, Robert
        Sent:                   Wed, 9 Jan 2019 11:18:39 -0500
        To:                     PM-Staffers Mailbox
        Cc:                     Hart, Robert L;PM-CPA-DL;Miller, Michael F
        Subject:                DTCP WAR on Rule Status
        Attachments:            DTCP WAR on Rules Status 1-9-18.docx




        Robert J. Monjay
        U.S. Department of State
        Office of Defense Trade Controls Policy
        Phone: 202.663.2817
        Email: MonjayR@state.gov



        Official - SBU
        UNCLASSIFIED




                                  WASHSTATEB011100
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 168 of 438




DTCP/RMA War on Rule Status

Status of ITAR Rules




                                 WASHSTATEB011101
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 169 of 438




From:                   Monjay, Robert
Sent:                   Thu, 31 Jan 2019 12:54:53 -0500
To:                     Heidema, Sarah J
Subject:                38(f) approved by T for I-III
Attachments:            (F_496764) 201837662-FD.PDF


Approved 1/3/19
Number 201837662
Recommendations
(SBU) That you:
(1) Approve the PM/DTCP Office Director to electronically transmit to House Foreign Affairs and Senate
Foreign Relations Committees the draft attached letters to initiate informal notification of a removal
from the USML, pursuant to the Department’s arrangement with the Congress. (Approve/Disapprove by
12/19/18)
(2) Approve H, upon notice from PM/DTCP that the informal period initiated in paragraph (1) is
concluded, to transmit the signed copies of the attached letters to the Congress in order to provide
formal notification, as required by Section 38(f)(1) of the Arms Export Control Act, of the State
Department’s intent to remove certain items from the USML that no longer warrant control under this
Act. (Approve/Disapprove by 12/19/18)

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov



Official - SBU
UNCLASSIFIED




                                            WASHSTATEB011133
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 170 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 171 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 172 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 173 of 438

                                 SENSITIVE BUT UNCLASSIFIED


   Approved:     PM – Marik String, SBO     MS

   Drafted:      PM/DTCP: Rob Monjay, ext. 3-2817 and cell:

   Clearances:
                 D                   Jamie Shufflebarger – OK
                 P                   Jamie Gusack – OK
                 S/P                 Michael Urena – OK
                 PM/DDTC             Michael Miller – OK
                 PM/DTCP             Sarah Heidema – OK
                 PM/DTCC             Jae Shin – OK
                 PM/DTCL             Catherine Hamilton – OK
                 PM/DTCM             Anthony Dearth – OK
                 L/PM                Shana Rogers – OK
                 L/M                 Alice Kottmyer – OK
                 PM/CPA              Dave McKeeby – OK
                 ISN/CATR            Thomas Kruger – OK
                 T                   Ed Abisellan – OK
                 H                   Collin Christopherson – OK




                                 SENSITIVE BUT UNCLASSIFIED
                               WASHSTATEB011137
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 174 of 438




From:                   PM-Staffers Mailbox
Sent:                  Thu, 14 Feb 2019 17:55:17 -0500
To:                     PM-DTCP-Tasking-DL
Subject:                FW: For DTCP: CLEARANCE REQUEST: 201908421: OIRA Response
Attachments:            (R_504979) AM from L to D - response to OIRA 2-2019 reg reform (002).docx,
(S_504980) Tab 1 - Dereg Activity Reporting Template for DOS 2-12-2019 (007).docx, (S_504981) Tab 2-
Original template from OIRA.pdf, (S_505004) Tab 3 -- OIRA request of February 6 2019.pdf


Hello,

The attached arrived on the line without PM clearance. Please clear NLT 10 am, Feb 15, sending your
clearance to SES-Line_Only and CCing the PM-Staffers Mailbox.

Best,

Samantha Sison
PM/FO SharePoint
X70561



Official
UNCLASSIFIED

From: Holmes, Kirsten F
Sent: Thursday, February 14, 2019 5:49 PM
To: Frideres, Taryn F; ca-staffers-mailbox; PM-Staffers Mailbox; ECA_Staffers
Cc: SES-Line_Only; D_Specials
Subject: CLEARANCE REQUEST: 201908421: OIRA Response

                                          UNCLASSIFIED

Colleagues,

The attached paper reached the Line without your clearance. Please review and direct your clearance to
SES-Line_Only by Friday, February 15 at 10:00 am.

Please retain all Line edits.

Thanks,

Kirsten Holmes
Executive Secretariat Staff, S/ES-S
Office: 202-647-8879|Direct Line: 202-647-7977




                                             WASHSTATEB011184
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 175 of 438




                          Official
                          UNCLASSIFIED




                           WASHSTATEB011185
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 176 of 438




From:                   Frideres, Taryn F
Sent:                  Thu, 14 Feb 2019 18:36:06 -0500
To:                     Dorosin, Joshua L;Hooke, Kathleen H;Kottmyer, Alice M
Subject:                FW: CLEARANCE REQUEST: 201908421: OIRA Response
Attachments:            (R_504979) AM from L to D - response to OIRA 2-2019 reg reform (002).docx,
(S_504980) Tab 1 - Dereg Activity Reporting Template for DOS 2-12-2019 (007).docx, (S_504981) Tab 2-
Original template from OIRA.pdf, (S_505004) Tab 3 -- OIRA request of February 6 2019.pdf


Do one of you by chance have a few minutes to talk about this tomorrow?



Official
UNCLASSIFIED

From: Holmes, Kirsten F
Sent: Thursday, February 14, 2019 5:49 PM
To: Frideres, Taryn F; ca-staffers-mailbox; PM-Staffers Mailbox; ECA_Staffers
Cc: SES-Line_Only; D_Specials
Subject: CLEARANCE REQUEST: 201908421: OIRA Response

                                          UNCLASSIFIED

Colleagues,

The attached paper reached the Line without your clearance. Please review and direct your clearance to
SES-Line_Only by Friday, February 15 at 10:00 am.

Please retain all Line edits.

Thanks,

Kirsten Holmes
Executive Secretariat Staff, S/ES-S
Office: 202-647-8879|Direct Line: 202-647-7977



Official
UNCLASSIFIED




                                             WASHSTATEB011192
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 177 of 438




From:                   Monjay, Robert
Sent:                  Fri, 15 Feb 2019 09:58:57 -0500
To:                     SES-Line_Only
Cc:                    PM-Staffers Mailbox;PM-DTCP-Tasking-DL
Subject:                FW: For DTCP: CLEARANCE REQUEST: 201908421: OIRA Response
Attachments:            (R_504979) AM from L to D - response to OIRA 2-2019 reg reform (002).docx,
(S_504980) Tab 1 - Dereg Activity Reporting Template for DOS 2-12-2019 (007).docx, (S_504981) Tab 2-
Original template from OIRA.pdf, (S_505004) Tab 3 -- OIRA request of February 6 2019.pdf


Clear for PM
Thanks
Rob
Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov




Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, February 14, 2019 5:55 PM
To: PM-DTCP-Tasking-DL
Subject: FW: For DTCP: CLEARANCE REQUEST: 201908421: OIRA Response

Hello,

The attached arrived on the line without PM clearance. Please clear NLT 10 am, Feb 15, sending your
clearance to SES-Line_Only and CCing the PM-Staffers Mailbox.

Best,

Samantha Sison
PM/FO SharePoint
X70561



Official
UNCLASSIFIED



                                           WASHSTATEB011199
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 178 of 438




From: Holmes, Kirsten F
Sent: Thursday, February 14, 2019 5:49 PM
To: Frideres, Taryn F; ca-staffers-mailbox; PM-Staffers Mailbox; ECA_Staffers
Cc: SES-Line_Only; D_Specials
Subject: CLEARANCE REQUEST: 201908421: OIRA Response

                                          UNCLASSIFIED

Colleagues,

The attached paper reached the Line without your clearance. Please review and direct your clearance to
SES-Line_Only by Friday, February 15 at 10:00 am.

Please retain all Line edits.

Thanks,

Kirsten Holmes
Executive Secretariat Staff, S/ES-S
Office: 202-647-8879|Direct Line: 202-647-7977



Official
UNCLASSIFIED




                                             WASHSTATEB011200
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 179 of 438




From:                    Williams, Veronica X
Sent:                    Tue, 19 Feb 2019 10:35:07 -0500
To:                      Kottmyer, Alice M;Hooke, Kathleen H;Newstead, Jennifer G;Nierenberg, Lorie
J;Joyce, Anne;Kovar, Jeffrey D;Johnson, Clifton M
Cc:                      Legal-M-DL;Legal-PD-DL;Legal-CA-DL;Legal-PM-DL
Subject:                 FW: Final: L/AM/D - OIRA Response 201908421 UNCLASSIFIED
Attachments:             (F_505607) 201908421-FD.pdf, (FT_505608) 201908421-FD_Tab-1.pdf,
(FT_505609) 201908421-FD_Tab-2.pdf, (FT_505610) 201908421-FD_Tab-3.pdf


FINAL ACTION has been taken on Package 201908421 OIRA Response

From: EverestMail
Sent: Tuesday, February 19, 2019 8:59 AM
To: Everest_BP; Everest_C; Everest_CA; Everest_D; Everest_E; Everest_ECA; Everest_INR; Everest_J;
Everest_L; Everest_M; Everest_P; Everest_PA; Everest_PM; Everest_R; Everest_S; SES_FrontOfficeOnly;
SES-Line_Only; Everest_SP; Everest_T; SES_FrontOfficeOnly; PF-EverestE-Mail
Subject: Final: L/AM/D - OIRA Response 201908421 UNCLASSIFIED



FOR: D
ORGANIZATION: L
CO-DRAFTER BUREAU:
PACKAGE SUBJECT: OIRA Response
DOCTYPE: Action Memo




                                          WASHSTATEB011207
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 180 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 181 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 182 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 183 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 184 of 438




        From:             IT Service Center
        Sent:             Fri, 1 Mar 2019 12:21:59 -0500
        To:               Monjay, Robert
        Subject:          Doc Transfer
        Attachments:      USML+Cat+I-III+Final+FRN+-+AM+to+T.zip




        Official
        UNCLASSIFIED




                           WASHSTATEB011218
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 185 of 438




                           WASHSTATEB011305
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 186 of 438




                           WASHSTATEB011306
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 187 of 438




                           WASHSTATEB011307
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 188 of 438




From:                    Monjay, Robert
Sent:                   Fri, 1 Mar 2019 12:30:17 -0500
To:                      PM-Staffers Mailbox
Cc:                     Heidema, Sarah J;PM-DDTC-Staff-Assistants-DL;Miller, Michael F
Subject:                 Cats I-III AM to T
Attachments:             Tab 2 - Rule Statement on Cat I-III Final FRN.pdf, USML Cat I-III Final FRN - AM to
T.docx, Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf, Tab 1 - Cat I-III Final
FRN.docx


See attached AM to T on Cats I-III and Tabs 1-3 for the same.
Thanks
Rob

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov



Official - SBU
UNCLASSIFIED




                                              WASHSTATEB011312
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 189 of 438




                           WASHSTATEB011318
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 190 of 438




                           WASHSTATEB011319
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 191 of 438




                           WASHSTATEB011320
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 192 of 438




From:                   PM-Staffers Mailbox
Sent:                   Fri, 1 Mar 2019 12:31:22 -0500
To:                     Monjay, Robert
Subject:                RE: Cats I-III AM to T


Thank you! Quicker than our IT team…

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Friday, March 01, 2019 12:30 PM
To: PM-Staffers Mailbox
Cc: Heidema, Sarah J; PM-DDTC-Staff-Assistants-DL; Miller, Michael F
Subject: Cats I-III AM to T

See attached AM to T on Cats I-III and Tabs 1-3 for the same.
Thanks
Rob

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov




Official - SBU
UNCLASSIFIED




                                           WASHSTATEB011406
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 193 of 438




From:                   PM-Staffers Mailbox
Sent:                   Fri, 1 Mar 2019 13:23:31 -0500
To:                     String, Marik A
Cc:                     PM-Staffers Mailbox;Windecker, Melissa A
Subject:                For Marik: Cats I-III AM to T
Importance:             High


Marik,

Please see AM for T on Cats I-III for your review. The page limit on AM exceeds 2 pages due to L insisting
their edits were substantive and needed to be included.

Best,

Samantha Sison
PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Friday, March 01, 2019 1:10 PM
To: PM-Staffers Mailbox
Subject: RE: For Mel: Cats I-III AM to T

Clear; please send to Marik noting that the page limit is exceeded due to edits that L insisted were
substantive.


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, March 01, 2019 12:50 PM
To: Windecker, Melissa A
Cc: PM-Staffers Mailbox
Subject: For Mel: Cats I-III AM to T

Mel,

See AM for T on Cats I-III for your review. Tab 1 is 85 pages. Ran a spell check though.

Best,

Samantha Sison



                                              WASHSTATEB011407
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 194 of 438




PM/FO SharePoint
X70561


Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Friday, March 01, 2019 12:30 PM
To: PM-Staffers Mailbox
Cc: Heidema, Sarah J; PM-DDTC-Staff-Assistants-DL; Miller, Michael F
Subject: Cats I-III AM to T

See attached AM to T on Cats I-III and Tabs 1-3 for the same.
Thanks
Rob

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy
Phone: 202.663.2817
Email: MonjayR@state.gov




Official - SBU
UNCLASSIFIED




                                           WASHSTATEB011408
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 195 of 438




From:                     PM-Staffers Mailbox
Sent:                    Mon, 4 Mar 2019 07:30:38 -0500
To:                      DDTC Tasker DL
Cc:                      PM-Staffers Mailbox;Windecker, Melissa A;String, Marik A;Brown, Stanley L
Subject:                  PM Final: AM for T: Amendment to the International Traffic in Arms Regulations
(ITAR): Revision of U.S. Munitions List (USML) Categories I, II and III


Dear Colleagues,

The Action Memo at this link has been approved by SBO String and has been uploaded into Everest for
further processing by T staff.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104
From: EverestMail
Sent: Monday, March 04, 2019 7:29 AM
To: Everest_PM
Subject: New S/ES 201910027 Voluntary Package for T delivered on 04-Mar-2019 07:30:00 AM

A new PM Package has been submitted.

CLASSIFICATION: U – Unclassified
FOR: T
ORGANIZATION: PM
CO-DRAFTER BUREAU:
SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of
U.S. Munitions List (USML) Categories I, II and III
DOCTYPE: Action Memo
DELIVERY DATE: 04-Mar-2019 07:30:00 AM
EVENT DATE:
NOTES:
DESCRIPTION: PM seeks to publish a final rule in the Federal Register that revises
Categories I, II and III of the USML to ensure the USML only includes items meriting the most
stringent export control. Commerce will publish a companion rule describing control under the
Export Administration Regulations (EAR).

CREATED BY: PM


Official
UNCLASSIFIED




                                             WASHSTATEB011410
         Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 196 of 438




From:                     Abisellan, Eduardo
Sent:                    Tue, 5 Mar 2019 11:22:11 -0500
To:                      Rogers, Shana A
Cc:                      Windecker, Melissa A;Brechwald, Matthew J (T);Paul, Joshua M;Monjay, Robert
Subject:                  FW: 201910027: Amendment to the International Traffic in Arms Regulations
(ITAR): Revision of U.S. Munitions List (USML) Categories I, II and III
Attachments:              (R_508478) USML Cat I-III Final FRN - AM to T.docx, (S_508480) Tab 1 - Cat I-III
Final FRN.docx, (S_508481) Tab 2 - Rule Statement on Cat I-III Final FRN.pdf, (S_508483) Tab 3 - 02-22-19
Menendez Letter on Hold on CAT I-III Transfer.pdf


Shana,

This is the package that went up to T and that we are holding until we get the green light.

Vr/Ed

From: Wilson, Ruth C
Sent: Tuesday, March 05, 2019 11:18 AM
To: Abisellan, Eduardo
Subject: 201910027: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of
U.S. Munitions List (USML) Categories I, II and III

                                           UNCLASSIFIED


Official
UNCLASSIFIED




                                              WASHSTATEB011574
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 197 of 438




                           WASHSTATEB011665
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 198 of 438




                           WASHSTATEB011666
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 199 of 438




                           WASHSTATEB011667
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 200 of 438




From:                   O'MealiaJP
Sent:                   Fri, 15 Mar 2019 10:00:42 -0400
To:
StringMA                  ;MillerMF                  ;HeidemaSJ
Cc:
S_SpecialAssistants                   ;SES_4               ;BuanganRL                   ;NewsteadJG

Subject:                 201910480: Indefinite Delay in the Publication of Rules Transferring Controls for
Exports of Certain Firearms and Ammunition from State to Commerce
Attachments:             (R_510894) Information Memo to S on firearms rules DRAFT (006).docx


                                           UNCLASSIFIED


Colleagues,




Please provide an answer by email COB Monday. If a more robust response is needed, please
submit a Note or Information Memo.

Many thanks!

Best regards,

Jamie




                                               WASHSTATEB011700
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 201 of 438




From:                    Newstead, Jennifer G
Sent:                    Fri, 15 Mar 2019 11:06:57 -0400
To:                      Dorosin, Joshua L;Kovar, Jeffrey D;Fabry, Steven F;Nightingale, Robert L
Subject:                 FW: 201910480: Indefinite Delay in the Publication of Rules Transferring
Controls for Exports of Certain Firearms and Ammunition from State to Commerce
Attachments:             (R_510894) Information Memo to S on firearms rules DRAFT (006).docx


Hi – appreciate your help in providing a robust answer to this question. Let’s also have a quick
discussion on Monday. Thanks

From: O'Mealia, James P
Sent: Friday, March 15, 2019 10:01 AM
To: String, Marik A; Miller, Michael F; Heidema, Sarah J
Cc: S_SpecialAssistants; SES_4; Buangan, Richard L; Newstead, Jennifer G
Subject: 201910480: Indefinite Delay in the Publication of Rules Transferring Controls for Exports of
Certain Firearms and Ammunition from State to Commerce

                                           UNCLASSIFIED


Colleagues,




Please provide an answer by email COB Monday. If a more robust response is needed, please
submit a Note or Information Memo.

Many thanks!

Best regards,

Jamie

Official - SBU
UNCLASSIFIED




                                           WASHSTATEB011709
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 202 of 438




From:                    Morimoto, Sho J
Sent:                    Fri, 15 Mar 2019 16:34:11 -0400
To:                      Monjay, Robert;Koelling, Richard W
Subject:                 RE: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export
Control Bilats


Dear Rob, thank you. Does anyone else need to clear this talking point? L/PM maybe?

Thanks again,

Sho J. Morimoto
U.S. Department of State
202-663-1158

Unclassified: MorimotoSJ@state.gov


Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Friday, March 15, 2019 3:29 PM
To: Morimoto, Sho J; Koelling, Richard W
Subject: RE: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Sho,
No off the shelf points, but I added in an if asked.
Thanks
Rob


Official - SBU
UNCLASSIFIED

From: Morimoto, Sho J
Sent: Friday, March 15, 2019 11:17 AM
To: Koelling, Richard W; Monjay, Robert
Subject: FW: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Dear Rick and Rob,

Not surprisingly ISN has asked for an “if raised” point on CAT I-III transfer for ISN PDAS Kang’s briefing
paper on firearms reexport controls (see attachment for latest draft). This paper is for ISN’s use at the
U.S.-German Export Control Dialogues at the end of the month. Is there anything off-the-shelf we can
add to the attached paper?

Thank you,



                                              WASHSTATEB011737
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 203 of 438




Sho J. Morimoto
U.S. Department of State
202-663-1158

Unclassified: MorimotoSJ@state.gov


Official - SBU
UNCLASSIFIED

From: Mitchell, Margaret T
Sent: Thursday, March 14, 2019 4:52 PM
To: Sheffler, Adam H; Geisinger, Narra N; Minarich, Christine M
Cc: Braswell, Michael J; Morimoto, Sho J; Krueger, Thomas G
Subject: RE: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Adam,

It would be useful to also have an “if raised” point on the planned transfer of firearms to Commerce.
Otherwise, this is fine.

Regards,
Meg


Official - SBU
UNCLASSIFIED

From: Sheffler, Adam H
Sent: Thursday, March 14, 2019 4:39 PM
To: Geisinger, Narra N; Minarich, Christine M; Mitchell, Margaret T
Cc: Braswell, Michael J; Morimoto, Sho J; Sheffler, Adam H
Subject: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Hello everyone,

Please see the attached draft of the “Firearms Re-export Background Paper for PDAS Kang” for your
review and clearance by COB FRIDAY MARCH 15. Thank you in advance for the quick turnaround on this
review.

Best,

Adam Sheffler
PM/DTCP/CEA
202-663-1508




                                             WASHSTATEB011738
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 204 of 438




                           Official - SBU
                           UNCLASSIFIED




                           WASHSTATEB011739
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 205 of 438




From:                    Monjay, Robert
Sent:                    Fri, 15 Mar 2019 17:33:56 -0400
To:                      Morimoto, Sho J;Koelling, Richard W
Subject:                 RE: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export
Control Bilats


L/PM should clear


Official - SBU
UNCLASSIFIED

From: Morimoto, Sho J
Sent: Friday, March 15, 2019 4:34 PM
To: Monjay, Robert; Koelling, Richard W
Subject: RE: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Dear Rob, thank you. Does anyone else need to clear this talking point? L/PM maybe?

Thanks again,

Sho J. Morimoto
U.S. Department of State
202-663-1158

Unclassified: MorimotoSJ@state.gov


Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Friday, March 15, 2019 3:29 PM
To: Morimoto, Sho J; Koelling, Richard W
Subject: RE: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Sho,
No off the shelf points, but I added in an if asked.
Thanks
Rob


Official - SBU
UNCLASSIFIED

From: Morimoto, Sho J
Sent: Friday, March 15, 2019 11:17 AM



                                             WASHSTATEB011740
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 206 of 438




To: Koelling, Richard W; Monjay, Robert
Subject: FW: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Dear Rick and Rob,

Not surprisingly ISN has asked for an “if raised” point on CAT I-III transfer for ISN PDAS Kang’s briefing
paper on firearms reexport controls (see attachment for latest draft). This paper is for ISN’s use at the
U.S.-German Export Control Dialogues at the end of the month. Is there anything off-the-shelf we can
add to the attached paper?

Thank you,

Sho J. Morimoto
U.S. Department of State
202-663-1158

Unclassified: MorimotoSJ@state.gov


Official - SBU
UNCLASSIFIED

From: Mitchell, Margaret T
Sent: Thursday, March 14, 2019 4:52 PM
To: Sheffler, Adam H; Geisinger, Narra N; Minarich, Christine M
Cc: Braswell, Michael J; Morimoto, Sho J; Krueger, Thomas G
Subject: RE: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Adam,

It would be useful to also have an “if raised” point on the planned transfer of firearms to Commerce.
Otherwise, this is fine.

Regards,
Meg


Official - SBU
UNCLASSIFIED

From: Sheffler, Adam H
Sent: Thursday, March 14, 2019 4:39 PM
To: Geisinger, Narra N; Minarich, Christine M; Mitchell, Margaret T
Cc: Braswell, Michael J; Morimoto, Sho J; Sheffler, Adam H
Subject: REVIEW/CLEARANCE by COB March 15: Draft Tasker for Germany Export Control Bilats

Hello everyone,




                                             WASHSTATEB011741
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 207 of 438




Please see the attached draft of the “Firearms Re-export Background Paper for PDAS Kang” for your
review and clearance by COB FRIDAY MARCH 15. Thank you in advance for the quick turnaround on this
review.

Best,

Adam Sheffler
PM/DTCP/CEA
202-663-1508


Official - SBU
UNCLASSIFIED




                                          WASHSTATEB011742
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 208 of 438




From:                   Heidema, Sarah J
Sent:                   Tue, 19 Mar 2019 08:43:24 -0400
To:                     Sundlof, Meredith E
Subject:                Key Accomplishments - Conventional Arms Transfer Implementation Plan v2
Attachments:            Key Accomplishments - Conventional Arms Transfer Implementation Plan
v2.docx


My edits in the attached.

Official
UNCLASSIFIED




                                          WASHSTATEB011821
   Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 209 of 438




From:                   Foster, John A
Sent:                   Tue, 19 Mar 2019 12:29:36 -0400
To:                     Garcia, Mariel C
Subject:                IM
Attachments:            (R_510894) Information Memo to S on firearms rules DRAFT (006).docx




John A. Foster
Office of Defense Trade Control Policy
Bureau of Political-Military Affairs

202-663-2816

Official - SBU
UNCLASSIFIED




                                         WASHSTATEB011825
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 210 of 438

UNCLASSIFIED




        From:           Miller, Michael F
        Sent:           Wed, 27 Mar 2019 20:53:51 +0000
        To:             svcSMARTCrossL
        Subject:        Senator Menendez Letter to SecState on Hold on CAT I-III Transfer
        Attachments:    02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf




UNCLASSIFIED                                                                                Page 1 of 4
                                          WASHSTATEB011833
           Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 211 of 438

UNCLASSIFIED
02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf




02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf
UNCLASSIFIED                                                                  Page 2 of 4
                                              WASHSTATEB011834
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 212 of 438

UNCLASSIFIED
02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf




02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf
UNCLASSIFIED                                                                 Page 3 of 4

                                             WASHSTATEB011835
           Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 213 of 438

UNCLASSIFIED
02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf




02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf
UNCLASSIFIED                                                                  Page 4 of 4
                                              WASHSTATEB011836
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 214 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 215 of 438
          Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 216 of 438




Noting Mikes absence I will be reaching out to Sarah and Aaron, please do not otherwise forward


Dear All,

As there is a greater probability of our having a confirmed A/S, Marik has asked that we look ahead to
compile some priorities for the first 30, and then first 90 days. Specifically:

In the first 30 days what meetings do you recommend a new A/S take to include:
     -    Internal to the building
     -    Interagency
     -    Congressional
     -    Industry

In the first 90 days:
     -    Where do you recommend a new A/S travel
     -    What are the areas/issues we expect a new A/S to need to spend the most time on and focus
         his attention on the most. Please no more than two per response.

To support the above query, please update the long-term travel outlook calendar with all A/S level
events no later than Friday COB. Responses to the other above questions should be sent to me via email
no later than Friday OOB.

Thanks!
Mel



Official - SBU
UNCLASSIFIED




                                             WASHSTATEB011845
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 217 of 438




From:                   PM-Staffers Mailbox
Sent:                   Thu, 25 Apr 2019 14:05:46 -0400
To:                     Hong, Jesse J
Cc:                     Heidema, Sarah J;Windecker, Melissa A
Subject:                Requested Paper IM for S: Inifintie Delay in the Publication......
Attachments:            (F_511472) 201910480-FD.pdf


Dear Colleagues,

Requested paper per your OPENNET request attached.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104

Official
UNCLASSIFIED




                                    WASHSTATEB011846
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 218 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 219 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 220 of 438
                             SENSITIVE BUT UNCLASSIFIED
                        DELIBERATIVE PROCESS/PRE-DECISIONAL
                                         -3-

 Approved:   PM – Marik String                         MS

 Drafted:    PM/DTCP: Sarah Heidema, ext. 3-2809 and cell:

 Cleared:    D                   Jamie Shufflebarger   ok
             P                   Sunil Ravi            ok
             S/P                 Michael Urena         ok
             PM/DDTC             Michael Miller        ok
             L/PM                Jeffrey Kovar         ok
             PM/CPA              Josh Paul             ok
             T                   Maureen Tucker        ok
             H                   Colleen Donnelly      ok
             PA                  Mary Fanous           ok
             R                   Elijah Waterman       ok




                             SENSITIVE BUT UNCLASSIFIED
                        DELIBERATIVE PROCESS/PRE-DECISIONAL
                            WASHSTATEB011849
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 221 of 438




From:                   Windecker, Melissa A
Sent:                   Fri, 26 Apr 2019 17:21:11 -0400
To:                     String, Marik A
Subject:                DRAFT_30 and 90 Day Assistant Secretary Priorities
Attachments:            DRAFT_30 and 90 Day Assistant Secretary Priorities.docx


Marik,

Please see the compiled list of 30 and 90 day meetings and priority areas. This remains “draft” as you
have not yet seen the 90 day options and might wish to make changes.

Thanks,
Mel
Official - SBU
UNCLASSIFIED




                                            WASHSTATEB011850
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 222 of 438




From:                   String, Marik A
Sent:                   Sun, 28 Apr 2019 12:39:49 -0400
To:                     'cooperre@
Subject:                DRAFT_30 and 90 Day Assistant Secretary Priorities
Attachments:            DRAFT_30 and 90 Day Assistant Secretary Priorities.docx


Clarke,
As discussed, attached are our 30/90 day priority issues for your consideration. I’d be happy to answer
any questions.

Marik

Official - SBU
UNCLASSIFIED




                                            WASHSTATEB011853
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 223 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 224 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 225 of 438




                           Official - SBU
                           UNCLASSIFIED




                           WASHSTATEB011866
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 226 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 227 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 228 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 229 of 438




                           Official - SBU
                           UNCLASSIFIED




                           WASHSTATEB011917
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 230 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 231 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 232 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 233 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 234 of 438




                           Official - SBU
                           UNCLASSIFIED




                           WASHSTATEB011922
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 235 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 236 of 438




                      Official - SBU
                      UNCLASSIFIED




                            WASHSTATEB011924
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 237 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 238 of 438




                   Office of Defense Trade Controls Policy
                   Phone: 202.663.2817
                   Email: MonjayR@state.gov




                   Official - SBU
                   UNCLASSIFIED




                             WASHSTATEB011926
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 239 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 240 of 438




                   Robert J. Monjay
                   U.S. Department of State
                   Office of Defense Trade Controls Policy
                   Phone: 202.663.2817
                   Email: MonjayR@state.gov




                   Official - SBU
                   UNCLASSIFIED




                             WASHSTATEB011928
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 241 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 242 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 243 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 244 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 245 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 246 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 247 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 248 of 438




                   Robert J. Monjay
                   U.S. Department of State
                   Office of Defense Trade Controls Policy
                   Phone: 202.663.2817
                   Email: MonjayR@state.gov




                   Official - SBU
                   UNCLASSIFIED




                             WASHSTATEB011936
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 249 of 438




From:                   Monjay, Robert
Sent:                   Wed, 7 Aug 2019 18:02:04 -0400
To:                     Russell, Caroline R (T)
Subject:                RE: USML Cats I-III Rule


Not yet. I will make sure to keep you and the other T staff looped in as soon as we know more.


Official - SBU
UNCLASSIFIED

From: Russell, Caroline R (T)
Sent: Tuesday, August 06, 2019 5:10 PM
To: Monjay, Robert
Subject: FW: USML Cats I-III Rule

Rob – any updates on this? Tks, Caroline

Caroline Russell
Senior Advisor
Office of the Under Secretary for Arms Control and International Security
U.S. Department of State
202-736-7960


Official - SBU
UNCLASSIFIED

From: Tucker, Maureen E
Sent: Tuesday, August 06, 2019 9:44 AM
To: Russell, Caroline R (T); Fong, Isaac JY; Abisellan, Eduardo; Brechwald, Matthew J (T)
Subject: FW: USML Cats I-III Rule

Please stay synched on this as it moves forward, ensure we review any rollout
plans, including coordination with H, and update T as appropriate.


Official - SBU
UNCLASSIFIED

From: Monjay, Robert
Sent: Monday, August 05, 2019 6:13 PM
To: Miller, Michael F; Windecker, Melissa A; Hart, Robert L; Koelling, Richard W; Tucker, Maureen E;
Khawam, Joseph N; Kovar, Jeffrey D; Darrach, Tamara A; Paul, Joshua M; Hamilton, Catherine E; Davis,
Terry L; Kottmyer, Alice M
Subject: USML Cats I-III Rule




                                           WASHSTATEB011937
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 250 of 438
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 251 of 438




From:                Williams, Veronica X
Sent:                Fri, 9 Aug 2019 09:32:49 -0400
To:                  Kottmyer, Alice M;Johnson, Clifton M;Dorosin, Joshua L
Cc:                  Nightingale, Robert L;Legal-M-DL
Subject:             FW: Final: L/AM/D - The Department’s Fall 2019 Unified Agenda Submission
201918955 UNCLASSIFIED
Attachments:         (F_545992) 201918955-FD.pdf, (FT_545993) 201918955-FD_Tab-1.pdf,
(FT_545994) 201918955-FD_Tab-2.pdf, (FT_545995) 201918955-FD_Tab-3.pdf


FINAL ACTION has been taken on Package 201918955 The Department’s Fall 2019 Unified
Agenda Submission


From: EverestMail
Sent: Friday, August 09, 2019 9:15 AM
To: Everest_C; Everest_CA; Everest_D; Everest_E; Everest_GPA; Everest_INR; Everest_J; Everest_L;
Everest_M; Everest_P; Everest_PM; Everest_R; Everest_S; SES_FrontOfficeOnly; SES-Line_Only;
Everest_SP; Everest_T; SES_FrontOfficeOnly; PF-EverestE-Mail
Subject: Final: L/AM/D - The Department’s Fall 2019 Unified Agenda Submission 201918955
UNCLASSIFIED

FOR: D
ORGANIZATION: L
CO-DRAFTER BUREAU:
PACKAGE SUBJECT: The Department’s Fall 2019 Unified Agenda Submission
DOCTYPE: Action Memo




                                         WASHSTATEB011939
  Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 252 of 438




DEPARTMENT OF STATE


22 CFR Ch. I


Unified Agenda of Federal Regulatory and Deregulatory Actions


AGENCY: Department of State.


ACTION: Semiannual regulatory agenda.


Consistent with the Regulatory Flexibility Act of 1980, 5 U.S.C. section 602, and OMB guidance

to the Department of State pursuant to Executive Order 12866, the fall 2019 regulatory agenda is

submitted. The purpose of the Agenda is to provide information to the public on the Department's

regulatory plans.


The fall 2019 Agenda of the Department of State can be accessed by visiting www.reginfo.gov.


FOR FURTHER INFORMATION: Contact Alice Kottmyer, Office of the Legal Adviser, Office of

Management, Department of State, Room 4325, 2201 C Street NW., Washington, DC 20520.

Telephone (202) 647-2199.




NAME: Clifton Johnson,

Assistant Legal Adviser,

Office of the Legal Adviser,

Department of State.



Dated:




                                        WASHSTATEB011943
                                     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 253 of 438


                                                                                                                                                                                   N
                                                                                                                                                                                            O
                                                                                                                                                                               P
        N                                                                                                                                                                  N           H   N
                                                                                                                                                                                   D




                                 V                                                                                        D
                                                                                                                                                              V
                                     V



                        D
                                                                                                                          U




                                                 D




                        D                                            D

                                                                                                 W
                V
                                 D

                                                                                                                      W                               W
                                                                                                                                                          W


                                                                                             W
            D
                                                                                             W                                D

                                 D                                                       N
                                             N                                                                                                                     N

                        W                                                                                                                                              W

                                                      W                                      D
                                                     N
                                                                                                 N



                        D
                                                                                                                              N       O                       NN

                                                                                                                                          D
            D
                            U                N

                                                                             V




                                                                                     D
            D




                                                                                                                      O
                                                                                                      D                               O




                        D                                            D                                                                        D
                                                                          DO

                    O




                            DO

                                                                                                                                                                   O
                        D                O           O




                                                 D
    O

                                                                                     D




                        D                                             O                                           D
                                                                 O



                        D
                                             DO


                    O




                        D

                                                                                                                                                          D
                    D                                                    D




                        D                                                    D

                                                     U                                       D




                D


                        D




                D




                        D


                                                                                                              D




                        D                                             O                                                           D
                                                                 O                                                                                             O
                                                                                         D                                                            D

                                                                         D




                                                                                         U




                                                                                                                                      U
                                                                             U
                                                                                                                                                      U




                        D
                                                                                                 V V                                              U
                        U
                U




                        D




                        D




                        D




                        D

                                                                                                                                          D




                                                                                                                  U
                                                                                             U



                                                                     U
                                                                                                                                      U

                                                                                                                                  D
                                                                                                              U

                                                                                                                          U
                                                                         U
                                             U
                D                                            D                               D
                                                 U


                        U

                                                                                                                  U




                        D




                                                                                     D
                                                                                     V
                                 H
                                                                                             V




                                                                                     D
                                                                                 V
                                 H
                                                                                             V




                                                                 D
    O




                            U                                            D
                                                                                                          D




                        D                                                    D

                                                                                                                                  U


                                                                                                                                                      D




H




                                                                 H

                                                                                                      D

                                                                                                                                                      H
                                                                                                                                                                   U




                                                     U




                U




                        D                                         D                                               D
                                                                 O




                        D
                                                                                 V                                    U
                                                                                                                                              U




                        D

                D




                        D
                                                     W                               D




                                                                                             D

                                                                                                              U




                        D                                                                                                                                     V




                        D
                                                                             U




                                                                                                          W               V


                                                         D
                                                             Q               Q



                                             D


                                                                                 D




                D




                                         D                                                                        O

                                                                     D


                        D                                                                                         O
                D

                                                                                                                                      D
                                                                                                                                                          D

                                                                                                                  D

                                                                                                                          D


                        D




                V                                                                                                     V




                                                 D
                                                                                                                                                      D
O                   D
                                                                 D                               H

                            H                                                            H                                                        D




                                                     D
                                                                                             D

                                         O


    O                                            D                                                                                                V



                                                         U
                U
                                                         N       O
                                                                                                                                                          U




                                                                 V                   U                                                        U
                                                                                                     V                U




                                                                                                                                              D
                                     V
                                                                             D




                                                                                                                              U
                U
                                                                                                                              U



                                                                             D




                                                             U




                                                                                                              N
                                                                                                  D
                                                                                         D




                        D


                                                                                                                              N



                                                             V                                                                                                     D
                                                                                                      V




                        D




                                                          H                          H                   O                                                         O

                                                                                             D                                        D
                                                                                                     O
                                                                                                 H                        H




                            O                                            DO
                                                                                                                          O




                                                 N
                                                                                 D



                            U

                                             U




                                                                                             D
                                          D
                                         U

                        D




                W                                                                            D                W
                                                     D                                                                            W

                                                                                                                                          W                            U
                                                                                                                                                              U




                                                                                                                      D




                        N                W
                D
                                     U
                                      U                                                                                                           U
   Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 254 of 438


Department of State
Delegation of Authority No. 401

                        Delegation of Authority
             Submission of the Semi-Annual Unified Agenda

      By virtue of the authority vested in the Secretary of State by the laws of
the United States, including 22 U.S.C. §2651a, and delegated pursuant to
Delegation of Authority 198, dated September 16, 1992, I hereby delegate to
the Assistant Legal Adviser for Management, to the extent authorized by
law, the authority to approve, and submit for publication in the Federal
Register, the Department's semi-annual submission to the Unified Agenda of
Regulatory and Deregulatory Actions.

      Prior to submission of the Unified Agenda, the Assistant Legal
Adviser shall ensure that the Office of the Under Secretary for Management
and all other relevant offices have approved such submission.

      Notwithstanding this delegation of authority, the authority delegated
herein may be exercised by the Secretary, the Deputy Secretary, the Deputy
Secretary for Management and Resources, and the Under Secretary for
Management.

      This document shall be published in the Federal Register.



August 2, 2016                           [signed]
_________________                       ___________________________
Date                                    Patrick F. Kennedy,
                                        Under Secretary for Management,
                                        Department of State.




                                  WASHSTATEB011945
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 255 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 256 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 257 of 438




                           WASHSTATEB011948
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 258 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 259 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 260 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 261 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 262 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 263 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 264 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 265 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 266 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 267 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 268 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 269 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 270 of 438




                           Official - SBU
                           UNCLASSIFIED




                           WASHSTATEB011961
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 271 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 272 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 273 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 274 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 275 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 276 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 277 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 278 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 279 of 438




From:                    Koelling, Richard W
Sent:                   Fri, 13 Sep 2019 11:56:49 -0400
To:                      Foster, John A
Subject:                 FW: PM Final: AM for T: Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List (USML) Categories I, II and III
Attachments:             Tab 1 - Cat I-III Final FRN.docx, Tab 2 - Rule Statement on Cat I-III Final FRN.pdf,
Tab 3 - 02-22-19 Menendez Letter on Hold on CAT I-III Transfer.pdf, USML Cat I-III Final FRN - AM to
T.docx




Richard W. Koelling, Jr.
Chief, Country and End-user Analysis Division
Office of Defense Trade Controls Policy
Department of State
202-663-2828


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, September 13, 2019 11:52 AM
To: Koelling, Richard W
Subject: FW: PM Final: AM for T: Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List (USML) Categories I, II and III

Dear Rick,

Just found it!

See attached.

Thanks,
Ashley


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, March 04, 2019 7:31 AM
To: DDTC Tasker DL
Cc: PM-Staffers Mailbox; Windecker, Melissa A; String, Marik A; Brown, Stanley L
Subject: PM Final: AM for T: Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List (USML) Categories I, II and III




                                               WASHSTATEB011970
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 280 of 438




Dear Colleagues,

The Action Memo at this link has been approved by SBO String and has been uploaded into Everest for
further processing by T staff.

All the Best,

Kurosh Massoud Ansari
Staff Assistant
PM/FO SharePoint
202-647-5104
From: EverestMail
Sent: Monday, March 04, 2019 7:29 AM
To: Everest_PM
Subject: New S/ES 201910027 Voluntary Package for T delivered on 04-Mar-2019 07:30:00 AM

A new PM Package has been submitted.

CLASSIFICATION: U – Unclassified
FOR: T
ORGANIZATION: PM
CO-DRAFTER BUREAU:
SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of
U.S. Munitions List (USML) Categories I, II and III
DOCTYPE: Action Memo
DELIVERY DATE: 04-Mar-2019 07:30:00 AM
EVENT DATE:
NOTES:
DESCRIPTION: PM seeks to publish a final rule in the Federal Register that revises
Categories I, II and III of the USML to ensure the USML only includes items meriting the most
stringent export control. Commerce will publish a companion rule describing control under the
Export Administration Regulations (EAR).

CREATED BY: PM


Official
UNCLASSIFIED




                                          WASHSTATEB011971
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 281 of 438




                           WASHSTATEB012058
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 282 of 438




                           WASHSTATEB012059
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 283 of 438




                           WASHSTATEB012060
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 284 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 285 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 286 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 287 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 288 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 289 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 290 of 438




                           WASHSTATEB012082
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 291 of 438




From:                   Kovar, Jeffrey D
Sent:                   Wed, 25 Sep 2019 09:42:58 -0400
To:                     Khawam, Joseph N
Subject:                RE: Initial Review: IM to S on Rule Publication
Attachments:            IM to S on Rule Publicationv.1.1.docx


Joe – I’ve added some additional edits. Take a look and let me know if you want to discuss. We should
also get Shawn Pompian to review –                                           . When you send it back
let Josh P know that we will also need to get Josh D and Marik to review. Thanks - Jeff


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Tuesday, September 24, 2019 5:45 PM
To: Kovar, Jeffrey D
Subject: RE: Initial Review: IM to S on Rule Publication

Hi Jeff: Attached please find my proposed edits.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Tuesday, September 24, 2019 3:33 PM
To: Khawam, Joseph N
Subject: RE: Initial Review: IM to S on Rule Publication

Joe – have you had a chance to review and comment yet?


Sensitive
This email is UNCLASSIFIED.




From: Paul, Joshua M
Sent: Tuesday, September 24, 2019 11:51 AM
To: Kovar, Jeffrey D; Minarich, Christine M; Ricci, Anthony; Khawam, Joseph N
Cc: PM-CPA-DL; Miller, Michael F; Koelling, Richard W
Subject: Initial Review: IM to S on Rule Publication



                                             WASHSTATEB012087
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 292 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 293 of 438




From:                    Khawam, Joseph N
Sent:                    Wed, 25 Sep 2019 10:44:08 -0400
To:                      Kovar, Jeffrey D
Subject:                 RE: Initial Review: IM to S on Rule Publication


Thanks, Jeff. Will do.


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Wednesday, September 25, 2019 9:43 AM
To: Khawam, Joseph N
Subject: RE: Initial Review: IM to S on Rule Publication

Joe – I’ve added some additional edits. Take a look and let me know if you want to discuss. We should
also get Shawn Pompian to review –                                             When you send it back
let Josh P know that we will also need to get Josh D and Marik to review. Thanks - Jeff


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Tuesday, September 24, 2019 5:45 PM
To: Kovar, Jeffrey D
Subject: RE: Initial Review: IM to S on Rule Publication

Hi Jeff: Attached please find my proposed edits.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Tuesday, September 24, 2019 3:33 PM
To: Khawam, Joseph N
Subject: RE: Initial Review: IM to S on Rule Publication

Joe – have you had a chance to review and comment yet?




                                              WASHSTATEB012093
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 294 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 295 of 438




From:                   Khawam, Joseph N
Sent:                   Wed, 25 Sep 2019 10:45:31 -0400
To:                     Pompian, Shawn M
Subject:                FW: Initial Review: IM to S on Rule Publication
Attachments:            IM to S on Rule Publicationv.1.1.docx


Hi Shawn: Jeff suggested that you may want to review this IM for S. If you’d like more background on
this issue, please feel free to give me a call. There has been some movement over the last few weeks.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Wednesday, September 25, 2019 9:43 AM
To: Khawam, Joseph N
Subject: RE: Initial Review: IM to S on Rule Publication

Joe – I’ve added some additional edits. Take a look and let me know if you want to discuss. We should
also get Shawn Pompian to review –                                           . When you send it back
let Josh P know that we will also need to get Josh D and Marik to review. Thanks - Jeff


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Tuesday, September 24, 2019 5:45 PM
To: Kovar, Jeffrey D
Subject: RE: Initial Review: IM to S on Rule Publication

Hi Jeff: Attached please find my proposed edits.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Tuesday, September 24, 2019 3:33 PM



                                            WASHSTATEB012095
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 296 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 297 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 298 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 299 of 438




                      Thanks,

                      Josh

                      Sensitive
                      This email is UNCLASSIFIED.




                             WASHSTATEB012103
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 300 of 438




From:                   Khawam, Joseph N
Sent:                   Thu, 26 Sep 2019 17:00:36 -0400
To:                     Pompian, Shawn M
Subject:                RE: Initial Review: IM to S on Rule Publication
Attachments:            IM to S on Rule Publicationv.1.1.docx


Hi Shawn: Just a reminder about this document. If this is a bad time for you, I can return L/PM’s edits to
Josh and let him know you’d like to clear when circulated more broadly for clearance. Just let me know.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Khawam, Joseph N
Sent: Wednesday, September 25, 2019 10:46 AM
To: Pompian, Shawn M
Subject: FW: Initial Review: IM to S on Rule Publication

Hi Shawn: Jeff suggested that you may want to review this IM for S. If you’d like more background on
this issue, please feel free to give me a call. There has been some movement over the last few weeks.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Wednesday, September 25, 2019 9:43 AM
To: Khawam, Joseph N
Subject: RE: Initial Review: IM to S on Rule Publication

Joe – I’ve added some additional edits. Take a look and let me know if you want to discuss. We should
also get Shawn Pompian to review –                                           . When you send it back
let Josh P know that we will also need to get Josh D and Marik to review. Thanks - Jeff


Sensitive
This email is UNCLASSIFIED.




                                             WASHSTATEB012152
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 301 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 302 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 303 of 438




Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Wednesday, September 25, 2019 9:43 AM
To: Khawam, Joseph N
Subject: RE: Initial Review: IM to S on Rule Publication

Joe – I’ve added some additional edits. Take a look and let me know if you want to discuss. We should
also get Shawn Pompian to review –                                           . When you send it back
let Josh P know that we will also need to get Josh D and Marik to review. Thanks - Jeff


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Tuesday, September 24, 2019 5:45 PM
To: Kovar, Jeffrey D
Subject: RE: Initial Review: IM to S on Rule Publication

Hi Jeff: Attached please find my proposed edits.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D
Sent: Tuesday, September 24, 2019 3:33 PM
To: Khawam, Joseph N
Subject: RE: Initial Review: IM to S on Rule Publication

Joe – have you had a chance to review and comment yet?


Sensitive
This email is UNCLASSIFIED.




                                            WASHSTATEB012159
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 304 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 305 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 306 of 438




From:                   Paul, Joshua M
Sent:                   Fri, 27 Sep 2019 14:07:03 -0400
To:                     Khawam, Joseph N
Cc:                     Miller, Michael F
Subject:                RE: Initial Review: IM to S on Rule Publication
Attachments:            IM to S on Rule Publicationv.1.2.docx


Joe,

Thank you for your edits, 99% of which I have taken (I am wedded to the editorial comment with which
the IM closes, at least for now). I have amended the IM to reflect the current proposed path forward;
kindly review and provide any further edits by COB in order that I may circulate this more broadly by
OOB on Monday morning.

Thanks,

Josh


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Friday, September 27, 2019 12:27 PM
To: Paul, Joshua M
Subject: RE: Initial Review: IM to S on Rule Publication

Josh—As discussed, attached is the draft IM with L/PM’s and L/LFA’s comments and edits. Please note
that this doesn’t reflect the updates from today. We’d be happy to take another look after you’ve
added the updates needed. (We’ll need to clear this through the L/FO when this comes around for
clearance as well.)

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Tuesday, September 24, 2019 11:51 AM
To: Kovar, Jeffrey D; Minarich, Christine M; Ricci, Anthony; Khawam, Joseph N
Cc: PM-CPA-DL; Miller, Michael F; Koelling, Richard W
Subject: Initial Review: IM to S on Rule Publication




                                             WASHSTATEB012170
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 307 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 308 of 438




From:                   Khawam, Joseph N
Sent:                   Fri, 27 Sep 2019 16:28:18 -0400
To:                     Paul, Joshua M
Subject:                RE: Initial Review: IM to S on Rule Publication


Will get you my edits in the next half hour. I can send to Jeff and L/LFA when you circulate on Monday.


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, September 27, 2019 2:07 PM
To: Khawam, Joseph N
Cc: Miller, Michael F
Subject: RE: Initial Review: IM to S on Rule Publication

Joe,

Thank you for your edits, 99% of which I have taken (I am wedded to the editorial comment with which
the IM closes, at least for now). I have amended the IM to reflect the current proposed path forward;
kindly review and provide any further edits by COB in order that I may circulate this more broadly by
OOB on Monday morning.

Thanks,

Josh


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Friday, September 27, 2019 12:27 PM
To: Paul, Joshua M
Subject: RE: Initial Review: IM to S on Rule Publication

Josh—As discussed, attached is the draft IM with L/PM’s and L/LFA’s comments and edits. Please note
that this doesn’t reflect the updates from today. We’d be happy to take another look after you’ve
added the updates needed. (We’ll need to clear this through the L/FO when this comes around for
clearance as well.)

Thanks,
Joe




                                             WASHSTATEB012176
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 309 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 310 of 438




From:                   Khawam, Joseph N
Sent:                   Fri, 27 Sep 2019 16:52:51 -0400
To:                     Paul, Joshua M
Cc:                     Miller, Michael F
Subject:                RE: Initial Review: IM to S on Rule Publication
Attachments:            IM to S on Rule Publicationv.1.2.docx


Thanks, Josh. Looks good. I filled in the outstanding holes and had only minor additional edits. As
mentioned, I’ll circulate to Jeff, L/LFA, and L/FO when you send around for broader clearance. Please
keep me on your email for broader clearance so that I can ensure we get all L clearances in a timely
manner.


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, September 27, 2019 2:07 PM
To: Khawam, Joseph N
Cc: Miller, Michael F
Subject: RE: Initial Review: IM to S on Rule Publication

Joe,

Thank you for your edits, 99% of which I have taken (I am wedded to the editorial comment with which
the IM closes, at least for now). I have amended the IM to reflect the current proposed path forward;
kindly review and provide any further edits by COB in order that I may circulate this more broadly by
OOB on Monday morning.

Thanks,

Josh


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Friday, September 27, 2019 12:27 PM
To: Paul, Joshua M
Subject: RE: Initial Review: IM to S on Rule Publication

Josh—As discussed, attached is the draft IM with L/PM’s and L/LFA’s comments and edits. Please note
that this doesn’t reflect the updates from today. We’d be happy to take another look after you’ve




                                             WASHSTATEB012178
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 311 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 312 of 438




        From:            Khawam, Joseph N
        Sent:            Mon, 30 Sep 2019 13:08:53 -0400
        To:              Khawam, Joseph N
        Attachments:     IM to S on Rule Publicationv.2.1 LLFA.docx




        Official - SBU
        UNCLASSIFIED




                           WASHSTATEB012184
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 313 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 314 of 438




  Here’s the final as cleared by A/S Cooper for H to upload into Everest, as discussed.

  Thanks,

  Josh

  Sensitive
  This email is UNCLASSIFIED.




                                     WASHSTATEB012219
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 315 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 316 of 438




Thanks,
Tamara


Official
UNCLASSIFIED

From: Paul, Joshua M
Sent: Wednesday, October 02, 2019 11:47 AM
To: Darrach, Tamara A
Subject: IM to S on Rule Publicationv.2.3 (1)

Tamara,

Here’s the final as cleared by A/S Cooper for H to upload into Everest, as discussed.

Thanks,

Josh

Sensitive
This email is UNCLASSIFIED.




                                           WASHSTATEB012225
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 317 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 318 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 319 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 320 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 321 of 438




                           WASHSTATEB012250
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 322 of 438




From:                   Nightingale, Robert L
Sent:                   Tue, 15 Oct 2019 11:42:52 -0400
To:                     Khawam, Joseph N;Minarich, Christine M
Cc:                     Kovar, Jeffrey D
Subject:                FW: IM to S on Rule Publication - status?
Attachments:            IM to S on Rule Publicationv.2.3 (1).docx


FYI

From: H-Staffers
Sent: Tuesday, October 15, 2019 11:36 AM
To: Nightingale, Robert L
Cc: Paul, Joshua M; Darrach, Tamara A; H-Staffers; PM-Staffers Mailbox
Subject: RE: IM to S on Rule Publication - status?

Hi Robby, latest version attached.

Thanks,

Mike

Michael A. Sanchez
Special Assistant, Bureau of Legislative Affairs (H)
HST 7805 Office: 202-647-9379 SanchezMA4@state.gov




Official - SBU
UNCLASSIFIED

From: Nightingale, Robert L
Sent: Tuesday, October 15, 2019 10:34 AM
To: H-Staffers; PM-Staffers Mailbox
Cc: Paul, Joshua M; Darrach, Tamara A
Subject: RE: IM to S on Rule Publication - status?

Thanks! For our awareness, would you mind sending a copy of the latest draft? Best, Robby

From: H-Staffers
Sent: Tuesday, October 15, 2019 10:27 AM
To: PM-Staffers Mailbox
Cc: Paul, Joshua M; Nightingale, Robert L; H-Staffers; Darrach, Tamara A
Subject: RE: IM to S on Rule Publication - status?

PM Colleagues-




                                          WASHSTATEB012255
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 323 of 438




This is with our PDAS.

Thanks,

Mike

Michael A. Sanchez
Special Assistant, Bureau of Legislative Affairs (H)
HST 7805 Office: 202-647-9379 SanchezMA4@state.gov




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, October 15, 2019 10:13 AM
To: Nightingale, Robert L; H-Staffers
Cc: Paul, Joshua M
Subject: RE: IM to S on Rule Publication - status?

Hi Robert,

This item was sent to H Staffers for H review. H Staffers – can you let us know the status?

Thanks,
Ashley


Official - SBU
UNCLASSIFIED

From: Nightingale, Robert L
Sent: Tuesday, October 15, 2019 10:08 AM
To: PM-Staffers Mailbox
Subject: IM to S on Rule Publication - status?

Hi all,

I was wondering if the attached IM has gone up to S yet? Thanks!

Best,
Robby

Robert Nightingale
Special Assistant
Office of the Legal Adviser



                                           WASHSTATEB012256
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 324 of 438




                         Department of State




                           WASHSTATEB012257
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 325 of 438




From:                   Nightingale, Robert L
Sent:                   Tue, 15 Oct 2019 11:44:06 -0400
To:                     Dorosin, Joshua L
Subject:                FW: IM to S on Rule Publication - status?
Attachments:            IM to S on Rule Publicationv.2.3 (1).docx


Josh, for your awareness as well.

From: Nightingale, Robert L
Sent: Tuesday, October 15, 2019 11:43 AM
To: Khawam, Joseph N; Minarich, Christine M
Cc: Kovar, Jeffrey D
Subject: FW: IM to S on Rule Publication - status?

FYI

From: H-Staffers
Sent: Tuesday, October 15, 2019 11:36 AM
To: Nightingale, Robert L
Cc: Paul, Joshua M; Darrach, Tamara A; H-Staffers; PM-Staffers Mailbox
Subject: RE: IM to S on Rule Publication - status?

Hi Robby, latest version attached.

Thanks,

Mike

Michael A. Sanchez
Special Assistant, Bureau of Legislative Affairs (H)
HST 7805 Office: 202-647-9379 SanchezMA4@state.gov




Official - SBU
UNCLASSIFIED

From: Nightingale, Robert L
Sent: Tuesday, October 15, 2019 10:34 AM
To: H-Staffers; PM-Staffers Mailbox
Cc: Paul, Joshua M; Darrach, Tamara A
Subject: RE: IM to S on Rule Publication - status?

Thanks! For our awareness, would you mind sending a copy of the latest draft? Best, Robby




                                          WASHSTATEB012262
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 326 of 438




From: H-Staffers
Sent: Tuesday, October 15, 2019 10:27 AM
To: PM-Staffers Mailbox
Cc: Paul, Joshua M; Nightingale, Robert L; H-Staffers; Darrach, Tamara A
Subject: RE: IM to S on Rule Publication - status?

PM Colleagues-

This is with our PDAS.

Thanks,

Mike

Michael A. Sanchez
Special Assistant, Bureau of Legislative Affairs (H)
HST 7805 Office: 202-647-9379 SanchezMA4@state.gov




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, October 15, 2019 10:13 AM
To: Nightingale, Robert L; H-Staffers
Cc: Paul, Joshua M
Subject: RE: IM to S on Rule Publication - status?

Hi Robert,

This item was sent to H Staffers for H review. H Staffers – can you let us know the status?

Thanks,
Ashley


Official - SBU
UNCLASSIFIED

From: Nightingale, Robert L
Sent: Tuesday, October 15, 2019 10:08 AM
To: PM-Staffers Mailbox
Subject: IM to S on Rule Publication - status?

Hi all,




                                           WASHSTATEB012263
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 327 of 438




        I was wondering if the attached IM has gone up to S yet? Thanks!

        Best,
        Robby

        Robert Nightingale
        Special Assistant
        Office of the Legal Adviser
        Department of State




                                  WASHSTATEB012264
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 328 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 329 of 438




To: H-Staffers; PM-Staffers Mailbox
Cc: Paul, Joshua M; Darrach, Tamara A
Subject: RE: IM to S on Rule Publication - status?

Thanks! For our awareness, would you mind sending a copy of the latest draft? Best, Robby

From: H-Staffers
Sent: Tuesday, October 15, 2019 10:27 AM
To: PM-Staffers Mailbox
Cc: Paul, Joshua M; Nightingale, Robert L; H-Staffers; Darrach, Tamara A
Subject: RE: IM to S on Rule Publication - status?

PM Colleagues-

This is with our PDAS.

Thanks,

Mike

Michael A. Sanchez
Special Assistant, Bureau of Legislative Affairs (H)
HST 7805 Office: 202-647-9379 SanchezMA4@state.gov




Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, October 15, 2019 10:13 AM
To: Nightingale, Robert L; H-Staffers
Cc: Paul, Joshua M
Subject: RE: IM to S on Rule Publication - status?

Hi Robert,

This item was sent to H Staffers for H review. H Staffers – can you let us know the status?

Thanks,
Ashley


Official - SBU
UNCLASSIFIED




                                           WASHSTATEB012276
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 330 of 438




From: Nightingale, Robert L
Sent: Tuesday, October 15, 2019 10:08 AM
To: PM-Staffers Mailbox
Subject: IM to S on Rule Publication - status?

Hi all,

I was wondering if the attached IM has gone up to S yet? Thanks!

Best,
Robby

Robert Nightingale
Special Assistant
Office of the Legal Adviser
Department of State




                                          WASHSTATEB012277
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 331 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 332 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 333 of 438




                      Sensitive
                      This email is UNCLASSIFIED.




                            WASHSTATEB012288
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 334 of 438




From:                   PM-Staffers Mailbox
Sent:                   Fri, 8 Nov 2019 11:35:21 -0500
To:                     Cooper, R. Clarke
Cc:                     PM-Staffers Mailbox;Windecker, Melissa A
Subject:                URGENT for Cooper: 1-3 USML AM for S
Importance:             High


Dear Sir,

Please see here the AM to S. Tab 1 and the Reuters article are flipping to the high side. If we don’t
receive by 11:30, we will ask H to send a high side copy and we will scan the article on the high side.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:23 AM
To: Betts, Timothy A
Cc: PM-Staffers Mailbox; Windecker, Melissa A
Subject: Urgent for Tim: 1-3 USML AM for S
Importance: High

Dear Tim

Please see here the AM to S. Tab 1 and the Reuters article are flipping to the high side. If we don’t
receive by 11:30, we will ask H to send a high side copy and we will scan the article on the high side.

Thanks,
Erica



Official - SBU
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Friday, November 08, 2019 11:19 AM
To: PM-Staffers Mailbox
Subject: RE: Urgent for Mel: 1-3 USML AM for S



                                            WASHSTATEB012337
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 335 of 438




This is clear—please annex the reuters article I sent at S Staff’s request, please flip and include the
letters with H’s amendments, if that is not possible in the next 12 minutes please call H special Barz and
ask for a high side copy.


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:09 AM
To: Windecker, Melissa A
Cc: PM-Staffers Mailbox
Subject: Urgent for Mel: 1-3 USML AM for S
Importance: High

Mel,

Please see here the AM to S. The other tab you requested is flipping.

Thanks,
Ashley


Official
UNCLASSIFIED

From: Wright, Markie A
Sent: Friday, November 08, 2019 10:58 AM
To: PM-Staffers Mailbox
Subject: FW: URGENT FLIP: 1-3 USML AM for S
Importance: High




From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Sent: Friday, November 8, 2019 10:46 AM
To: IT Service Center <ITServiceCenter@state.gov>
Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Subject: URGENT FLIP: 1-3 USML AM for S
Importance: High

Please flip to the PM-StaffersMailbox


                                    SENSITIVE BUT UNCLASSIFIED
From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Friday, November 8, 2019 10:41 AM



                                             WASHSTATEB012338
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 336 of 438




To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart,
Robert L <HartRL@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Subject: 1-3 USML AM for S
Importance: High

Attached please find the package for S to approve Congressional notification of changes to USML
Categories 1-3. Please let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema
Director
Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State
202-663-2809




                                   SENSITIVE BUT UNCLASSIFIED

Privacy/PII
This email is UNCLASSIFIED.




                                          WASHSTATEB012339
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 337 of 438




From:                    PM-Staffers Mailbox
Sent:                    Fri, 8 Nov 2019 11:39:09 -0500
To:                      Cooper, R. Clarke
Cc:                      Windecker, Melissa A;PM-Staffers Mailbox
Subject:                 RE: URGENT for Cooper: 1-3 USML AM for S


Dear Sir

FYI Tab 1 is correct and is the H version of the letters. Tab 10 is the Reuters article.

Best,
Erica


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:35 AM
To: Cooper, R. Clarke
Cc: PM-Staffers Mailbox; Windecker, Melissa A
Subject: URGENT for Cooper: 1-3 USML AM for S
Importance: High

Dear Sir,

Please see here the AM to S. Tab 1 and the Reuters article are flipping to the high side. If we don’t
receive by 11:30, we will ask H to send a high side copy and we will scan the article on the high side.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:23 AM
To: Betts, Timothy A
Cc: PM-Staffers Mailbox; Windecker, Melissa A
Subject: Urgent for Tim: 1-3 USML AM for S
Importance: High




                                             WASHSTATEB012340
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 338 of 438




Dear Tim

Please see here the AM to S. Tab 1 and the Reuters article are flipping to the high side. If we don’t
receive by 11:30, we will ask H to send a high side copy and we will scan the article on the high side.

Thanks,
Erica



Official - SBU
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Friday, November 08, 2019 11:19 AM
To: PM-Staffers Mailbox
Subject: RE: Urgent for Mel: 1-3 USML AM for S

This is clear—please annex the reuters article I sent at S Staff’s request, please flip and include the
letters with H’s amendments, if that is not possible in the next 12 minutes please call H special Barz and
ask for a high side copy.


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:09 AM
To: Windecker, Melissa A
Cc: PM-Staffers Mailbox
Subject: Urgent for Mel: 1-3 USML AM for S
Importance: High

Mel,

Please see here the AM to S. The other tab you requested is flipping.

Thanks,
Ashley


Official
UNCLASSIFIED

From: Wright, Markie A
Sent: Friday, November 08, 2019 10:58 AM
To: PM-Staffers Mailbox




                                              WASHSTATEB012341
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 339 of 438




Subject: FW: URGENT FLIP: 1-3 USML AM for S
Importance: High




From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Sent: Friday, November 8, 2019 10:46 AM
To: IT Service Center <ITServiceCenter@state.gov>
Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Subject: URGENT FLIP: 1-3 USML AM for S
Importance: High

Please flip to the PM-StaffersMailbox


                                   SENSITIVE BUT UNCLASSIFIED
From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Friday, November 8, 2019 10:41 AM
To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart,
Robert L <HartRL@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Subject: 1-3 USML AM for S
Importance: High

Attached please find the package for S to approve Congressional notification of changes to USML
Categories 1-3. Please let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema
Director
Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State
202-663-2809




                                   SENSITIVE BUT UNCLASSIFIED

Privacy/PII
This email is UNCLASSIFIED.




                                          WASHSTATEB012342
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 340 of 438




From:                       Cooper, R. Clarke
Sent:                       Fri, 8 Nov 2019 12:07:45 -0500
To:                         PM-Staffers Mailbox;Heidema, Sarah J
Cc:                         Windecker, Melissa A
Subject:                    RE: URGENT for Cooper: 1-3 USML AM for S


Clear AM w/edits.

Regards,

R. Clarke Cooper
Assistant Secretary
Bureau of Political Military Affairs

COMM: 202.647.9022
SECRET: 648.4550

ENGAGE. ENHANCE. ENABLE.




Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:35 AM
To: Cooper, R. Clarke
Cc: PM-Staffers Mailbox; Windecker, Melissa A
Subject: URGENT for Cooper: 1-3 USML AM for S
Importance: High

Dear Sir,

Please see here the AM to S. Tab 1 and the Reuters article are flipping to the high side. If we don’t
receive by 11:30, we will ask H to send a high side copy and we will scan the article on the high side.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089


Official
UNCLASSIFIED




                                            WASHSTATEB012343
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 341 of 438




From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:23 AM
To: Betts, Timothy A
Cc: PM-Staffers Mailbox; Windecker, Melissa A
Subject: Urgent for Tim: 1-3 USML AM for S
Importance: High

Dear Tim

Please see here the AM to S. Tab 1 and the Reuters article are flipping to the high side. If we don’t
receive by 11:30, we will ask H to send a high side copy and we will scan the article on the high side.

Thanks,
Erica



Official - SBU
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Friday, November 08, 2019 11:19 AM
To: PM-Staffers Mailbox
Subject: RE: Urgent for Mel: 1-3 USML AM for S

This is clear—please annex the reuters article I sent at S Staff’s request, please flip and include the
letters with H’s amendments, if that is not possible in the next 12 minutes please call H special Barz and
ask for a high side copy.


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 11:09 AM
To: Windecker, Melissa A
Cc: PM-Staffers Mailbox
Subject: Urgent for Mel: 1-3 USML AM for S
Importance: High

Mel,

Please see here the AM to S. The other tab you requested is flipping.

Thanks,
Ashley




                                              WASHSTATEB012344
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 342 of 438



Official
UNCLASSIFIED

From: Wright, Markie A
Sent: Friday, November 08, 2019 10:58 AM
To: PM-Staffers Mailbox
Subject: FW: URGENT FLIP: 1-3 USML AM for S
Importance: High




From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Sent: Friday, November 8, 2019 10:46 AM
To: IT Service Center <ITServiceCenter@state.gov>
Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Subject: URGENT FLIP: 1-3 USML AM for S
Importance: High

Please flip to the PM-StaffersMailbox


                                   SENSITIVE BUT UNCLASSIFIED
From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Friday, November 8, 2019 10:41 AM
To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart,
Robert L <HartRL@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Subject: 1-3 USML AM for S
Importance: High

Attached please find the package for S to approve Congressional notification of changes to USML
Categories 1-3. Please let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema
Director
Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State
202-663-2809




                                          WASHSTATEB012345
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 343 of 438




                                       SENSITIVE BUT UNCLASSIFIED

        Privacy/PII
        This email is UNCLASSIFIED.




                               WASHSTATEB012346
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 344 of 438




From:                   PM-Staffers Mailbox
Sent:                   Tue, 12 Nov 2019 12:37:06 -0500
To:                     PM-DTCP-Tasking-DL
Cc:                     PM-Staffers Mailbox
Subject:                PM FINAL : Notification to Congress of the Transfer of Certain Items from the
U.S. Munitions List (USML)
Attachments:            (F_566359) 201922930-FD.pdf


FYSA on FINAL. S Approved.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089

From: EverestMail
Sent: Tuesday, November 12, 2019 12:08 PM
To: Everest_C; Everest_D; Everest_E; Everest_GPA; Everest_INR; Everest_J; Everest_M; Everest_P;
Everest_R; Everest_S; SES_FrontOfficeOnly; SES-Line_Only; Everest_SP; Everest_T; Everest_PM;
Everest_L; Everest_ISN; Everest_H; SES_FrontOfficeOnly; PF-EverestE-Mail
Subject: Final: PM/AM/S - Notification to Congress of the Transfer of Certain Items from the U.S.
Munitions List (USML) 201922930 UNCLASSIFIED

FINAL ACTION has been taken on Package 201922930 Notification to Congress of the Transfer
of Certain Items from the U.S. Munitions List (USML)

FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU: H
PACKAGE SUBJECT: Notification to Congress of the Transfer of Certain Items from the
U.S. Munitions List (USML)
DOCTYPE: Action Memo

LINK: 201922930 FINAL DOCUMENT (READ-ONLY)

Official
UNCLASSIFIED




                                             WASHSTATEB012347
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 345 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 346 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 347 of 438




  Approved:     PM – R. Clarke Cooper

  Drafted:      PM/DTCP: Rick Koelling, ext. 3-2828 and cell:

  Clearances:   D                   Brett Eggleston – OK
                P                   Melanie Carter – OK
                S/P                 Michael Urena – OK
                PM/DDTC             Michael Miller – OK
                PM/DTCP             Sarah Heidema – OK
                PM/DTCC             Julia Tulino – OK
                PM/DTCL             Catherine Hamilton – OK
                L/PM                Joe Khawam – OK
                L/M                 Alice Kottmyer – OK
                PM/CPA              Josh Paul – OK
                ISN/CATR            Thomas Krueger – OK
                T                   Maureen Tucker – OK
                H                   Tamara Darrach – OK




                               WASHSTATEB012350
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 348 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 349 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 350 of 438




                  Official
                  UNCLASSIFIED




                           WASHSTATEB012353
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 351 of 438




                           WASHSTATEB012502
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 352 of 438




                           WASHSTATEB012503
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 353 of 438




                           WASHSTATEB012504
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 354 of 438




From:                     PM-Staffers Mailbox
Sent:                     Fri, 15 Nov 2019 11:33:52 -0500
To:                       Heidema, Sarah J;Paul, Joshua M;Darrach, Tamara A;Khawam, Joseph N;PM-
CPA-DL;Kovar, Jeffrey D;Hart, Robert L
Cc:                       PM-Staffers Mailbox
Subject:                  FW: Notification to Congress of the Transfer of Certain Items from the U.S.
Munitions List (USML)
Attachments:              (R_565859) AM - USML Cat I-III 38(f) - AM to S v8 FINAL.DOCX, (S_565863) Tab 1
- Notification Letters to Congress v7 - G.DOCX, FW: URGENT: Please Flip to ClassNet


Colleagues,

In answer to your question on the low side, attached are the documents as sent to S_Specials and
uploaded to Everest. The attached email is the Notification Letter as edited by H. They cut some text
from the PM draft.


Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Friday, November 08, 2019 12:57 PM
To: PM-Staffers Mailbox
Cc: Windecker, Melissa A; S_SpecialAssistants
Subject: RE: Notification to Congress of the Transfer of Certain Items from the U.S. Munitions List
(USML)




Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822



Official - SBU
This message is UNCLASSIFIED when separated from SECRET attachment(s)
Classified By: Andrew Lederman - Special Assistant , Office:S, Agency:U.S. Department of State
Declassify On: 11/8/2044
Reasons: Derived Per DSCG.

From: PM-Staffers Mailbox
Sent: Friday, November 08, 2019 12:47 PM
To: Lederman, Andrew R




                                             WASHSTATEB012510
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 355 of 438




Cc: Windecker, Melissa A; PM-Staffers Mailbox
Subject: Notification to Congress of the Transfer of Certain Items from the U.S. Munitions List (USML)

Andrew,

Please see attached for the AM to S: Notification to Congress of the Transfer of Certain Items from the
U.S. Munitions List (USML) package.

All the Best,

Ashley MacPherson
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                            WASHSTATEB012511
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 356 of 438
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 357 of 438




202-647-8089


Official
UNCLASSIFIED

From: Alston Jr. Reginald L
Sent: Thursday, January 02, 2020 12:02 PM
To: PM-Staffers Mailbox
Subject: Document Transfer INC000007454312

Dear Valued Customer,

Document Transfer Completed

Reginald Alston
ITSC/SDA

Official
UNCLASSIFIED


Official
UNCLASSIFIED




                                     WASHSTATEB012626
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 358 of 438




From:                    Cooper, R. Clarke
Sent:                    Thu, 2 Jan 2020 13:04:02 -0500
To:                      PM-Staffers Mailbox
Cc:                      Windecker, Melissa A
Subject:                 RE: For Cooper: AM to S: Cats I-III


Clear AM with edits. Presume Line aware of the volume of L submitted/available tabs?

R. Clarke Cooper
Assistant Secretary
Bureau of Political Military Affairs

COMM: 202.647.9022
SECRET:

ENGAGE, ENHANCE, ENABLE


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, January 02, 2020 12:27 PM
To: Cooper, R. Clarke
Cc: PM-Staffers Mailbox; Windecker, Melissa A
Subject: For Cooper: AM to S: Cats I-III

Sir,

Please see here an AM to S for your review and clearance.


Thanks,
Ashley


Official
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Thursday, January 02, 2020 12:25 PM
To: PM-Staffers Mailbox
Subject: RE: For Mel: AM to S: Cats I-III

This is clear.




                                            WASHSTATEB012627
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 359 of 438
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 360 of 438




From:                     Windecker, Melissa A
Sent:                    Thu, 2 Jan 2020 15:52:03 -0500
To:                      Heidema, Sarah J
Subject:                  FW: PM FINAL: Amendment to the International Traffic in Arms Regulations
(ITAR): Revision of U.S. Munitions List Categories I, II and III




Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Thursday, January 02, 2020 2:27 PM
To: PM-DTCL-DL
Cc: PM-DTCL-Mgt; PM-Staffers Mailbox; Windecker, Melissa A
Subject: PM FINAL: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of U.S.
Munitions List Categories I, II and III

Dear Colleagues,

The Action Memo at this link has been approved by A/S Cooper and has been uploaded into Everest for
further processing by S staff.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089

From: EverestMail                    [mailto:EverestMail                 ]
Sent: Thursday, January 02, 2020 2:23 PM
To: Everest_PM
Cc: SES-Line_Only; PF-EverestE-Mail
Subject: Package S/ES 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been received

Package S/ES 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been received by the Line at 02-Jan-
2020 02:22:56 PM.

CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
COPY TO:



                                           WASHSTATEB012629
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 361 of 438




SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of
U.S. Munitions List Categories I, II and III
REQUESTED ACTION: Action Memo
CLEARANCES:
DELIVERY DATE: 02-Jan-2020 01:40:00 PM
EVENT DATE:
NOTES:
DESCRIPTION: PM seeks your approval to publish a final rule revising U.S. Munitions List
(USML) Categories I, II and III (i.e., controls on firearms and related items). We also seek your
approval on a way forward given                                                               Sen.
Menendez’s hold on the action until his last concern is addressed.

CREATED BY: PM

LINK: 202000035 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official
UNCLASSIFIED




                                           WASHSTATEB012630
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 362 of 438




From:                   PM-Staffers Mailbox
Sent:                   Fri, 3 Jan 2020 08:01:32 -0500
To:                     Heidema, Sarah J;Hart, Robert L;Noonan, Michael J
Cc:                     PM-Staffers Mailbox;Windecker, Melissa A;Paul, Joshua M
Subject:                Please obtain T, R, GPA clearance
Attachments:            (R_576397) AM for S - USML Cat I-III Final FRN v9 010220.docx


DDTC colleagues,

Attached is the AM that was bounced from the Line. They made significant cuts to reduce it to two
pages. As such – please work with T, R, and GPA to get clearance on this version of the document. It
must stay at 2 pages.

All the Best,

Ashley MacPherson
Staff Assistant
PM/FO SharePoint
202-647-5104

Official - SBU
UNCLASSIFIED




                                           WASHSTATEB012637
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 363 of 438




From:                   Paul, Joshua M
Sent:                   Fri, 3 Jan 2020 08:04:31 -0500
To:                     R_Clearances;R_Special Assistants;GPA_Clearances
Cc:                     Heidema, Sarah J;Noonan, Michael J;Hart, Robert L;PM-CPA-DL
Subject:                FW: Please obtain T, R, GPA clearance
Attachments:            (R_576397) AM for S - USML Cat I-III Final FRN v9 010220.docx
Importance:             High


R and GPA colleagues,

Kindly clear on the attached AM to S, per the Line’s request, at your earliest opportunity.

Thanks,

Josh

From: PM-Staffers Mailbox
Sent: Friday, January 03, 2020 8:02 AM
To: Heidema, Sarah J; Hart, Robert L; Noonan, Michael J
Cc: PM-Staffers Mailbox; Windecker, Melissa A; Paul, Joshua M
Subject: Please obtain T, R, GPA clearance

DDTC colleagues,

Attached is the AM that was bounced from the Line. They made significant cuts to reduce it to two
pages. As such – please work with T, R, and GPA to get clearance on this version of the document. It
must stay at 2 pages.

All the Best,

Ashley MacPherson
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                            WASHSTATEB012641
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 364 of 438




From:                   Paul, Joshua M
Sent:                   Fri, 3 Jan 2020 08:20:28 -0500
To:                     Abisellan, Eduardo;Tucker, Maureen E;Brechwald, Matthew J (T)
Cc:                     Heidema, Sarah J;Hart, Robert L;Noonan, Michael J;PM-CPA-DL
Subject:                FW: Please obtain T, R, GPA clearance
Attachments:            (R_576397) AM for S - USML Cat I-III Final FRN v9 010220.docx
Importance:             High


Seeking T re-clearance on the attached, which the Line has cut down to fit within 2 pages.

From: Paul, Joshua M
Sent: Friday, January 03, 2020 8:05 AM
To: R_Clearances; R_Special Assistants; GPA_Clearances
Cc: Heidema, Sarah J; Noonan, Michael J; Hart, Robert L; PM-CPA-DL
Subject: FW: Please obtain T, R, GPA clearance
Importance: High

R and GPA colleagues,

Kindly clear on the attached AM to S, per the Line’s request, at your earliest opportunity.

Thanks,

Josh

From: PM-Staffers Mailbox
Sent: Friday, January 03, 2020 8:02 AM
To: Heidema, Sarah J; Hart, Robert L; Noonan, Michael J
Cc: PM-Staffers Mailbox; Windecker, Melissa A; Paul, Joshua M
Subject: Please obtain T, R, GPA clearance

DDTC colleagues,

Attached is the AM that was bounced from the Line. They made significant cuts to reduce it to two
pages. As such – please work with T, R, and GPA to get clearance on this version of the document. It
must stay at 2 pages.

All the Best,

Ashley MacPherson
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED



                                            WASHSTATEB012645
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 365 of 438




                           WASHSTATEB012646
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 366 of 438




From:                   Abisellan, Eduardo
Sent:                  Fri, 3 Jan 2020 09:14:27 -0500
To:                     Paul, Joshua M;Tucker, Maureen E;Brechwald, Matthew J (T)
Cc:                    Heidema, Sarah J;Hart, Robert L;Noonan, Michael J;PM-CPA-DL;Robbins, Hailey
R (T);Windecker, Melissa A
Subject:                RE: Please obtain T, R, GPA clearance
Attachments:            (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx


Josh,

The attached contains A/S Ford’s edits—one paragraph over two pages, but please convey to the line
that T wants the edits included.

Clear for T as edited.

Vr/Ed


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, January 03, 2020 8:20 AM
To: Abisellan, Eduardo; Tucker, Maureen E; Brechwald, Matthew J (T)
Cc: Heidema, Sarah J; Hart, Robert L; Noonan, Michael J; PM-CPA-DL
Subject: FW: Please obtain T, R, GPA clearance
Importance: High

Seeking T re-clearance on the attached, which the Line has cut down to fit within 2 pages.

From: Paul, Joshua M
Sent: Friday, January 03, 2020 8:05 AM
To: R_Clearances; R_Special Assistants; GPA_Clearances
Cc: Heidema, Sarah J; Noonan, Michael J; Hart, Robert L; PM-CPA-DL
Subject: FW: Please obtain T, R, GPA clearance
Importance: High

R and GPA colleagues,

Kindly clear on the attached AM to S, per the Line’s request, at your earliest opportunity.

Thanks,

Josh

From: PM-Staffers Mailbox
Sent: Friday, January 03, 2020 8:02 AM



                                             WASHSTATEB012650
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 367 of 438




To: Heidema, Sarah J; Hart, Robert L; Noonan, Michael J
Cc: PM-Staffers Mailbox; Windecker, Melissa A; Paul, Joshua M
Subject: Please obtain T, R, GPA clearance

DDTC colleagues,

Attached is the AM that was bounced from the Line. They made significant cuts to reduce it to two
pages. As such – please work with T, R, and GPA to get clearance on this version of the document. It
must stay at 2 pages.

All the Best,

Ashley MacPherson
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                           WASHSTATEB012651
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 368 of 438




From:                   Paul, Joshua M
Sent:                   Fri, 3 Jan 2020 10:03:57 -0500
To:                     PM-Staffers Mailbox
Cc:                     Heidema, Sarah J;Hart, Robert L;Noonan, Michael J;Windecker, Melissa A;PM-
CPA-DL;Miller, Michael F
Subject:                FW: Please obtain T, R, GPA clearance
Attachments:            (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx


T re-clears, but with the below insistence that this be allowed to exceed 2 pages. Defer to PM Staffers
on how to handle; waiting for GPA only now. My minor grammatical edit on top of T edits reflected in
the attached.

From: Abisellan, Eduardo
Sent: Friday, January 03, 2020 9:14 AM
To: Paul, Joshua M; Tucker, Maureen E; Brechwald, Matthew J (T)
Cc: Heidema, Sarah J; Hart, Robert L; Noonan, Michael J; PM-CPA-DL; Robbins, Hailey R (T); Windecker,
Melissa A
Subject: RE: Please obtain T, R, GPA clearance

Josh,

The attached contains A/S Ford’s edits—one paragraph over two pages, but please convey to the line
that T wants the edits included.

Clear for T as edited.

Vr/Ed


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Friday, January 03, 2020 8:20 AM
To: Abisellan, Eduardo; Tucker, Maureen E; Brechwald, Matthew J (T)
Cc: Heidema, Sarah J; Hart, Robert L; Noonan, Michael J; PM-CPA-DL
Subject: FW: Please obtain T, R, GPA clearance
Importance: High

Seeking T re-clearance on the attached, which the Line has cut down to fit within 2 pages.

From: Paul, Joshua M
Sent: Friday, January 03, 2020 8:05 AM
To: R_Clearances; R_Special Assistants; GPA_Clearances
Cc: Heidema, Sarah J; Noonan, Michael J; Hart, Robert L; PM-CPA-DL
Subject: FW: Please obtain T, R, GPA clearance
Importance: High




                                            WASHSTATEB012656
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 369 of 438




R and GPA colleagues,

Kindly clear on the attached AM to S, per the Line’s request, at your earliest opportunity.

Thanks,

Josh

From: PM-Staffers Mailbox
Sent: Friday, January 03, 2020 8:02 AM
To: Heidema, Sarah J; Hart, Robert L; Noonan, Michael J
Cc: PM-Staffers Mailbox; Windecker, Melissa A; Paul, Joshua M
Subject: Please obtain T, R, GPA clearance

DDTC colleagues,

Attached is the AM that was bounced from the Line. They made significant cuts to reduce it to two
pages. As such – please work with T, R, and GPA to get clearance on this version of the document. It
must stay at 2 pages.

All the Best,

Ashley MacPherson
Staff Assistant
PM/FO SharePoint
202-647-5104


Official - SBU
UNCLASSIFIED




                                            WASHSTATEB012657
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 370 of 438




From:                    PM-Staffers Mailbox
Sent:                    Fri, 3 Jan 2020 16:04:00 -0500
To:                      PM-DTCP-Tasking-DL
Cc:                      Windecker, Melissa A;PM-Staffers Mailbox;Abisellan, Eduardo
Subject:                 PACKAGE RETURNED: Package 202000035 Amendment to the International
Traffic in Arms Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been
returned for revision
Attachments:             (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx


Dear Colleagues,

Please see the below. S/ES has returned the package due to it having too many tabs. They ask that it is
reduced to 3 tabs max.

I have attached the AM that was uploaded into EV.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089

From: SES-Line_Only                     [mailto:SES-Line_Only                   ]
Sent: Friday, January 03, 2020 3:54 PM
To: Everest_PM
Cc: SES-Line_Only
Subject: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been returned for revision

S/ES is returning this package to your bureau. If your bureau would like to, it may revise this
paper for resubmission through Everest. If your bureau does not wish to resubmit this package,
you may remove it from your workspace by opening the package and clicking the 'OBE/Save'
button. Please contact us at 7-8879 with any questions.

NOTES: 1/3/2020: Package arrived with 39 tabs. Please reduce to 3 tabs max.
CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
COPY TO:
SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of
U.S. Munitions List Categories I, II and III
REQUESTED ACTION: Action Memo
CLEARANCES:
DELIVERY DATE: 02-Jan-2020 01:40:00 PM
EVENT DATE:


                                            WASHSTATEB012665
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 371 of 438




DESCRIPTION: PM seeks your approval to publish a final rule revising U.S. Munitions List
(USML) Categories I, II and III (i.e., controls on firearms and related items). We also seek your
approval on a way forward given                                                               Sen.
Menendez’s hold on the action until his last concern is addressed.

CREATED BY: PM

LINK: 202000035 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official
UNCLASSIFIED




                                           WASHSTATEB012666
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 372 of 438




From:                    Windecker, Melissa A
Sent:                    Fri, 3 Jan 2020 16:54:08 -0500
To:                      PM-Staffers Mailbox;PM-DTCP-Tasking-DL
Cc:                      Abisellan, Eduardo
Subject:                 RE: PACKAGE RETURNED: Package 202000035 Amendment to the International
Traffic in Arms Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been
returned for revision


Colleagues, I have reached out to L on the low side to forward us the email where the size and number
of attachments was approved. Please take no action at this time.


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, January 03, 2020 4:04 PM
To: PM-DTCP-Tasking-DL
Cc: Windecker, Melissa A; PM-Staffers Mailbox; Abisellan, Eduardo
Subject: PACKAGE RETURNED: Package 202000035 Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been returned for revision

Dear Colleagues,

Please see the below. S/ES has returned the package due to it having too many tabs. They ask that it is
reduced to 3 tabs max.

I have attached the AM that was uploaded into EV.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089

From: SES-Line_Only                     [mailto:SES-Line_Only                   ]
Sent: Friday, January 03, 2020 3:54 PM
To: Everest_PM
Cc: SES-Line_Only
Subject: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been returned for revision

S/ES is returning this package to your bureau. If your bureau would like to, it may revise this
paper for resubmission through Everest. If your bureau does not wish to resubmit this package,
you may remove it from your workspace by opening the package and clicking the 'OBE/Save'
button. Please contact us at 7-8879 with any questions.



                                              WASHSTATEB012671
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 373 of 438




NOTES: 1/3/2020: Package arrived with 39 tabs. Please reduce to 3 tabs max.
CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
COPY TO:
SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of
U.S. Munitions List Categories I, II and III
REQUESTED ACTION: Action Memo
CLEARANCES:
DELIVERY DATE: 02-Jan-2020 01:40:00 PM
EVENT DATE:
DESCRIPTION: PM seeks your approval to publish a final rule revising U.S. Munitions List
(USML) Categories I, II and III (i.e., controls on firearms and related items). We also seek your
approval on a way forward given                                                               Sen.
Menendez’s hold on the action until his last concern is addressed.

CREATED BY: PM

LINK: 202000035 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official
UNCLASSIFIED




                                           WASHSTATEB012672
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 374 of 438




From:                    Abisellan, Eduardo
Sent:                    Fri, 3 Jan 2020 16:55:03 -0500
To:                      Windecker, Melissa A;PM-Staffers Mailbox;PM-DTCP-Tasking-DL
Subject:                 RE: PACKAGE RETURNED: Package 202000035 Amendment to the International
Traffic in Arms Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been
returned for revision


Thanks Mel.


Official
UNCLASSIFIED

From: Windecker, Melissa A
Sent: Friday, January 03, 2020 4:54 PM
To: PM-Staffers Mailbox; PM-DTCP-Tasking-DL
Cc: Abisellan, Eduardo
Subject: RE: PACKAGE RETURNED: Package 202000035 Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been returned for revision

Colleagues, I have reached out to L on the low side to forward us the email where the size and number
of attachments was approved. Please take no action at this time.


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Friday, January 03, 2020 4:04 PM
To: PM-DTCP-Tasking-DL
Cc: Windecker, Melissa A; PM-Staffers Mailbox; Abisellan, Eduardo
Subject: PACKAGE RETURNED: Package 202000035 Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been returned for revision

Dear Colleagues,

Please see the below. S/ES has returned the package due to it having too many tabs. They ask that it is
reduced to 3 tabs max.

I have attached the AM that was uploaded into EV.

All the Best,

Janet Alexander
Staff Assistant
PM/FO SharePoint
202-647-8089



                                              WASHSTATEB012673
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 375 of 438




From: SES-Line_Only                     [mailto:SES-Line_Only                   ]
Sent: Friday, January 03, 2020 3:54 PM
To: Everest_PM
Cc: SES-Line_Only
Subject: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been returned for revision

S/ES is returning this package to your bureau. If your bureau would like to, it may revise this
paper for resubmission through Everest. If your bureau does not wish to resubmit this package,
you may remove it from your workspace by opening the package and clicking the 'OBE/Save'
button. Please contact us at 7-8879 with any questions.

NOTES: 1/3/2020: Package arrived with 39 tabs. Please reduce to 3 tabs max.
CLASSIFICATION: U – Unclassified
FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
COPY TO:
SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR): Revision of
U.S. Munitions List Categories I, II and III
REQUESTED ACTION: Action Memo
CLEARANCES:
DELIVERY DATE: 02-Jan-2020 01:40:00 PM
EVENT DATE:
DESCRIPTION: PM seeks your approval to publish a final rule revising U.S. Munitions List
(USML) Categories I, II and III (i.e., controls on firearms and related items). We also seek your
approval on a way forward given                                                               Sen.
Menendez’s hold on the action until his last concern is addressed.

CREATED BY: PM

LINK: 202000035 Package

Please note that this link will expire 2 weeks after the e-mail is sent, for security reasons. If this
link is expired, please use the Advanced Search to find the package by typing in the S/ES ID
number.

Official
UNCLASSIFIED




                                           WASHSTATEB012674
        Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 376 of 438




From:                   Harrison, Paula C
Sent:                   Mon, 6 Jan 2020 13:12:16 -0500
To:                     Heidema, Sarah J;Koelling, Richard W;Hart, Robert L
Cc:                     PM-DDTC-FrontOffice-Staff
Subject:                FW: New PM Tasker:


Hi DTCP. The tasker says the topic is Cats I-III, which I assume is you. Let me know. Thanks!


Official
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Monday, January 06, 2020 11:35 AM
To: PM-DDTC-FrontOffice-Staff
Cc: PM-Staffers Mailbox; Windecker, Melissa A
Subject: New PM Tasker:

Dear Colleagues:

Please see new PM tasker for a                                                                  .

Please submit to PM-Staffers Mailbox by COB Tuesday, January 7.

Please follow instructions in the tasker and use proper templates.

All ClassNet taskers can be found here.

Please notify staffers if you have any questions or concerns.

Best,

Ashley MacPherson
Staff Assistant
PM/FO SharePoint
202-647-0561


Official
UNCLASSIFIED




                                           WASHSTATEB012675
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 377 of 438




From:                    Nightingale, Robert L
Sent:                   Mon, 6 Jan 2020 15:08:10 -0500
To:                      Khawam, Joseph N
Cc:                     Kovar, Jeffrey D
Subject:                 FW: Package 202000035 Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S


Joe, FYSA. There are 39 tabs for this package in Everest, so hopefully that should memorialize
everything we’d wanted in the record. Best, Robby

From: EverestMail                    [mailto:EverestMail                 ]
Sent: Monday, January 06, 2020 1:22 PM
To: Everest_PM
Cc: Everest_A; Everest_C; Everest_CGFS; Everest_DRL; Everest_GPA; Everest_H; Everest_INR;
Everest_ISN; Everest_L; Everest_P; Everest_PM; SES_FrontOfficeOnly; SES-Line_Only; Everest_SP;
SES_FrontOfficeOnly; PF-EverestE-Mail
Subject: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S on 06-Jan-
2020 01:22:09 PM.

FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
PACKAGE SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III
DOCTYPE: Action Memo

LINK: 202000035 Package

Please note that the package link will expire 2 weeks after the e-mail is sent, for security
reasons. If this link is expired, please use the Advanced Search to find the package by typing in
the S/ES ID number.




                                              WASHSTATEB012676
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 378 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 379 of 438




                           202-647-0561


                           Official
                           UNCLASSIFIED




                           WASHSTATEB012678
       Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 380 of 438




From:                    Khawam, Joseph N
Sent:                   Mon, 6 Jan 2020 18:14:56 -0500
To:                      Nightingale, Robert L
Cc:                     Kovar, Jeffrey D
Subject:                 RE: Package 202000035 Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S


Thanks, Robby. That’s probably right. That’s larger than the number of tabs and attachment to tabs,
but we worked with PM to break up a few of the PDFs due to their file size, and I’m guessing the 39
number includes the broken up PDFs.


Official - SBU
UNCLASSIFIED

From: Nightingale, Robert L
Sent: Monday, January 06, 2020 3:08 PM
To: Khawam, Joseph N
Cc: Kovar, Jeffrey D
Subject: FW: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Joe, FYSA. There are 39 tabs for this package in Everest, so hopefully that should memorialize
everything we’d wanted in the record. Best, Robby

From: EverestMail                    [mailto:EverestMail                 ]
Sent: Monday, January 06, 2020 1:22 PM
To: Everest_PM
Cc: Everest_A; Everest_C; Everest_CGFS; Everest_DRL; Everest_GPA; Everest_H; Everest_INR;
Everest_ISN; Everest_L; Everest_P; Everest_PM; SES_FrontOfficeOnly; SES-Line_Only; Everest_SP;
SES_FrontOfficeOnly; PF-EverestE-Mail
Subject: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S on 06-Jan-
2020 01:22:09 PM.

FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
PACKAGE SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III
DOCTYPE: Action Memo

LINK: 202000035 Package




                                              WASHSTATEB012683
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 381 of 438




Please note that the package link will expire 2 weeks after the e-mail is sent, for security
reasons. If this link is expired, please use the Advanced Search to find the package by typing in
the S/ES ID number.




                                        WASHSTATEB012684
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 382 of 438




From:                    Kovar, Jeffrey D
Sent:                   Mon, 6 Jan 2020 19:24:04 -0500
To:                      Khawam, Joseph N
Subject:                 RE: Package 202000035 Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S


Probably worthwhile double checking it. I can’t use the link.


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Monday, January 06, 2020 6:15 PM
To: Nightingale, Robert L
Cc: Kovar, Jeffrey D
Subject: RE: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Thanks, Robby. That’s probably right. That’s larger than the number of tabs and attachment to tabs,
but we worked with PM to break up a few of the PDFs due to their file size, and I’m guessing the 39
number includes the broken up PDFs.


Official - SBU
UNCLASSIFIED

From: Nightingale, Robert L
Sent: Monday, January 06, 2020 3:08 PM
To: Khawam, Joseph N
Cc: Kovar, Jeffrey D
Subject: FW: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Joe, FYSA. There are 39 tabs for this package in Everest, so hopefully that should memorialize
everything we’d wanted in the record. Best, Robby

From: EverestMail                    [mailto:EverestMail                 ]
Sent: Monday, January 06, 2020 1:22 PM
To: Everest_PM
Cc: Everest_A; Everest_C; Everest_CGFS; Everest_DRL; Everest_GPA; Everest_H; Everest_INR;
Everest_ISN; Everest_L; Everest_P; Everest_PM; SES_FrontOfficeOnly; SES-Line_Only; Everest_SP;
SES_FrontOfficeOnly; PF-EverestE-Mail
Subject: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S




                                             WASHSTATEB012685
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 383 of 438




Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S on 06-Jan-
2020 01:22:09 PM.

FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
PACKAGE SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III
DOCTYPE: Action Memo

LINK: 202000035 Package

Please note that the package link will expire 2 weeks after the e-mail is sent, for security
reasons. If this link is expired, please use the Advanced Search to find the package by typing in
the S/ES ID number.




                                         WASHSTATEB012686
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 384 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 385 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 386 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 387 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 388 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 389 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 390 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 391 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 392 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 393 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 394 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 395 of 438
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 396 of 438




From:                  Lederman, Andrew R
Sent:                  Tue, 7 Jan 2020 13:18:56 -0500
To:                    PM-Staffers Mailbox;Heidema, Sarah J;Windecker, Melissa A
Cc:                    S_SpecialAssistants;Buangan, Richard L;Scharpf, Norman T
Subject:               RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10
010220.docx




Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Tuesday, January 07, 2020 12:20 PM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx

Thanks all, we have what we need.

Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, January 07, 2020 12:16 PM
To: Lederman, Andrew R; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx

+ Mel


Official - SBU



                                         WASHSTATEB012703
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 397 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 398 of 438
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 399 of 438




From:                    Khawam, Joseph N
Sent:                   Wed, 8 Jan 2020 09:59:04 -0500
To:                      Nightingale, Robert L
Subject:                 RE: Package 202000035 Amendment to the International Traffic in Arms
Regulations (ITAR): Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S


Hi Robby: Jeff asked me to double check that the correct attachments have been uploaded. Is there a
time I can swing by to check?

Thanks,
Joe

From: Kovar, Jeffrey D <KovarJD                     >
Sent: Monday, January 6, 2020 7:24 PM
To: Khawam, Joseph N <KhawamJN                           >
Subject: RE: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Probably worthwhile double checking it. I can’t use the link.


Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Monday, January 06, 2020 6:15 PM
To: Nightingale, Robert L
Cc: Kovar, Jeffrey D
Subject: RE: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Thanks, Robby. That’s probably right. That’s larger than the number of tabs and attachment to tabs,
but we worked with PM to break up a few of the PDFs due to their file size, and I’m guessing the 39
number includes the broken up PDFs.


Official - SBU
UNCLASSIFIED

From: Nightingale, Robert L
Sent: Monday, January 06, 2020 3:08 PM
To: Khawam, Joseph N
Cc: Kovar, Jeffrey D
Subject: FW: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S




                                             WASHSTATEB012706
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 400 of 438




Joe, FYSA. There are 39 tabs for this package in Everest, so hopefully that should memorialize
everything we’d wanted in the record. Best, Robby

From: EverestMail                    [mailto:EverestMail                 ]
Sent: Monday, January 06, 2020 1:22 PM
To: Everest_PM
Cc: Everest_A; Everest_C; Everest_CGFS; Everest_DRL; Everest_GPA; Everest_H; Everest_INR;
Everest_ISN; Everest_L; Everest_P; Everest_PM; SES_FrontOfficeOnly; SES-Line_Only; Everest_SP;
SES_FrontOfficeOnly; PF-EverestE-Mail
Subject: Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S

Package 202000035 Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III has been forwarded on to S on 06-Jan-
2020 01:22:09 PM.

FOR: S
ORGANIZATION: PM
CO-DRAFTER BUREAU:
PACKAGE SUBJECT: Amendment to the International Traffic in Arms Regulations (ITAR):
Revision of U.S. Munitions List Categories I, II and III
DOCTYPE: Action Memo

LINK: 202000035 Package

Please note that the package link will expire 2 weeks after the e-mail is sent, for security
reasons. If this link is expired, please use the Advanced Search to find the package by typing in
the S/ES ID number.




                                            WASHSTATEB012707
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 401 of 438




From:                   Lederman, Andrew R
Sent:                   Wed, 8 Jan 2020 11:38:14 -0500
To:                     PM-Staffers Mailbox;Heidema, Sarah J;Windecker, Melissa A
Cc:                     S_SpecialAssistants;Buangan, Richard L;Scharpf, Norman T
Subject:                RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10
010220.docx


Hi all,

Re-upping this for the group. Please let us know.

Thanks!

Drew

Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Tuesday, January 07, 2020 1:19 PM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx




Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Tuesday, January 07, 2020 12:20 PM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A




                                           WASHSTATEB012708
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 402 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 403 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 404 of 438




                           Thanks!

                           Drew

                           Official - SBU
                           UNCLASSIFIED




                           WASHSTATEB012711
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 405 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 406 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 407 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 408 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 409 of 438
     Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 410 of 438




Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Tuesday, January 07, 2020 1:19 PM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx




Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Tuesday, January 07, 2020 12:20 PM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx

Thanks all, we have what we need.

Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox
Sent: Tuesday, January 07, 2020 12:16 PM
To: Lederman, Andrew R; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx

+ Mel




                                        WASHSTATEB012717
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 411 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 412 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 413 of 438
      Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 414 of 438




From: Lederman, Andrew R
Sent: Wednesday, January 08, 2020 11:38 AM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx

Hi all,

Re-upping this for the group. Please let us know.

Thanks!

Drew

Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Tuesday, January 07, 2020 1:19 PM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx




Andrew R. Lederman
Special Assistant
Office of the Secretary
U.S. Department of State
202-647-6822


Official - SBU
UNCLASSIFIED

From: Lederman, Andrew R
Sent: Tuesday, January 07, 2020 12:20 PM
To: PM-Staffers Mailbox; Heidema, Sarah J; Windecker, Melissa A
Cc: S_SpecialAssistants; Buangan, Richard L; Scharpf, Norman T
Subject: RE: (R_576644) (R_576397) AM for S - USML Cat I-III Final CF Edits v10 010220.docx




                                           WASHSTATEB012721
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 415 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 416 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 417 of 438




                           Drew

                           Official - SBU
                           UNCLASSIFIED




                           WASHSTATEB012724
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 418 of 438




          From:                  Garcia, Mariel C
          Sent:                  Mon, 13 Jan 2020 10:14:16 -0500
          To:                    Heidema, Sarah J
          Cc:                    Hart, Robert L
          Subject:               DDTC - WAR Entry CATs I-III 20190113
          Attachments:           WAR - DDTC 20190113.docx


          Attached for your review and input.

          Best,
          Mariel

          Mariel C. Garcia
          Regulatory and Multilateral Affairs Division (DTCP/RMA)
          Directorate of Defense Trade Controls (DDTC)
          Bureau of Political Military Affairs (PM)
          (202)663-2787

          Official - SBU
          UNCLASSIFIED




                                 WASHSTATEB012731
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 419 of 438
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 420 of 438
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 421 of 438

Heifferon, Christina M

From:                            Khawam, Joseph N
Sent:                            Monday, September 30, 2019 4:11 PM
To:                              Dorosin, Joshua L
Cc:                              Kovar, Jeffrey D
Subject:                         FW: IM to S on Rule Publication
Attachments:                     IM to S on Rule Publicationv.2.1 LLFA.docx


Josh: Attached please find an IM for S for your review. This relates to the removal of firearms and other items from
Categories I-III of the USML and their transfer to the CCL.
                                                               The IM has been reviewed by L/PM, L/LFA, and L/M. PM
has requested clearance by cob today, but please let me know if I should request more time.

Thanks,
Joe

Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                           1
                                                  WASHSTATEB012988
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 422 of 438

Heifferon, Christina M

From:                            Khawam, Joseph N
Sent:                            Monday, September 30, 2019 10:29 AM
To:                              Foster, John A
Subject:                         FW: IM to S on Rule Publication
Attachments:                     IM to S on Rule Publicationv.2.1.docx


Wanted to make sure you received this too.


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                           1
                                                  WASHSTATEB012993
              Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 423 of 438

Heifferon, Christina M

From:                               Khawam, Joseph N
Sent:                               Monday, September 30, 2019 10:16 AM
To:                                 Kovar, Jeffrey D; Padgett, Katherine; Kottmyer, Alice M
Cc:                                 Pompian, Shawn M; Minarich, Christine M
Subject:                            FW: IM to S on Rule Publication
Attachments:                        IM to S on Rule Publicationv.2.1.docx


Jeff, Kat, Alice: Attached please find the draft IM for S on Cats I-III that I mentioned to all of you.
                                                                                                     If possible, please send to
me any edits by the early afternoon because I assume we’ll need to run this by the L/FO.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                               1
                                                      WASHSTATEB012998
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 424 of 438

Heifferon, Christina M

From:                              Miller, Michael F
Sent:                              Tuesday, October 1, 2019 1:50 PM
To:                                Paul, Joshua M
Cc:                                Heidema, Sarah J; Hart, Robert L; Koelling, Richard W
Subject:                           FW: IM to S on Rule Publication
Attachments:                       IM to S on Rule Publicationv.2.2.docx


PRE-DECISIONAL

Thanks Josh – a few minor edits from me; thanks for taking this on.

MM


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Tuesday, October 01, 2019 10:38 AM
To: Eggleston, Brett A; Carter, Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; PM-CPA-DL
Subject: RE: IM to S on Rule Publication

D, M, P – kindly clear at your earliest convenience; latest version attached with clearances as noted.

Rick, can you kindly provide a number for this sentence? Thank you.




Sensitive
This email is UNCLASSIFIED.




From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.


                                                             1
                                                    WASHSTATEB013003
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 425 of 438

            Josh


            Josh Paul
            Director, Congressional & Public Affairs
            Bureau of Political Military Affairs
            (202) 647-7878



            Sensitive
            This email is UNCLASSIFIED.




                                                        2
                              WASHSTATEB013004
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 426 of 438

Heifferon, Christina M

From:                            Paul, Joshua M
Sent:                            Monday, September 30, 2019 9:59 AM
To:                              Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T);
                                 Eggleston, Brett A; Carter, Melanie R; M_Clearance
Cc:                              Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject:                         IM to S on Rule Publication
Attachments:                     IM to S on Rule Publicationv.2.1.docx


Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                           1
                                                  WASHSTATEB013041
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 427 of 438

Heifferon, Christina M

From:                             Khawam, Joseph N
Sent:                             Monday, September 30, 2019 6:36 PM
To:                               Paul, Joshua M
Cc:                               Koelling, Richard W; Miller, Michael F; PM-CPA-DL
Subject:                          RE: IM to S on Rule Publication
Attachments:                      IM to S on Rule Publicationv.2.1 L Consolidated.docx


Clear for L with attached edits. This has been cleared through L/FO (Josh Dorosin), L/PM (Jeff Kovar), L/LFA (Shawn
Pompian), and L/M (Alice Kottmyer). Thanks.


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                           1
                                                   WASHSTATEB013066
              Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 428 of 438

Heifferon, Christina M

From:                            Dorosin, Joshua L
Sent:                            Monday, September 30, 2019 5:35 PM
To:                              Khawam, Joseph N
Cc:                              Kovar, Jeffrey D
Subject:                         RE: IM to S on Rule Publication


Thanks Joe.
                                                                          Otherwise looks good and I clear. Best, Josh



Sensitive
This email is UNCLASSIFIED.




From: Khawam, Joseph N
Sent: Monday, September 30, 2019 4:11 PM
To: Dorosin, Joshua L
Cc: Kovar, Jeffrey D
Subject: FW: IM to S on Rule Publication

Josh: Attached please find an IM for S for your review. This relates to the removal of firearms and other items from
Categories I-III of the USML and their transfer to the CCL.
                                                               The IM has been reviewed by L/PM, L/LFA, and L/M. PM
has requested clearance by cob today, but please let me know if I should request more time.

Thanks,
Joe

Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
                                                           1
                                                  WASHSTATEB013071
Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 429 of 438

            Director, Congressional & Public Affairs
            Bureau of Political Military Affairs
            (202) 647-7878



            Sensitive
            This email is UNCLASSIFIED.




                                                        2
                              WASHSTATEB013072
              Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 430 of 438

Heifferon, Christina M

From:                               Kovar, Jeffrey D
Sent:                               Monday, September 30, 2019 2:31 PM
To:                                 Kottmyer, Alice M; Khawam, Joseph N; Padgett, Katherine
Cc:                                 Pompian, Shawn M; Minarich, Christine M; Johnson, Clifton M
Subject:                            RE: IM to S on Rule Publication
Attachments:                        IM to S on Rule Publicationv.2.1 (3).docx


A few additional edits marked. Looks good. Thanks.


Sensitive
This email is UNCLASSIFIED.




From: Kottmyer, Alice M
Sent: Monday, September 30, 2019 11:15 AM
To: Khawam, Joseph N; Kovar, Jeffrey D; Padgett, Katherine
Cc: Pompian, Shawn M; Minarich, Christine M; Johnson, Clifton M; Kottmyer, Alice M
Subject: RE: IM to S on Rule Publication

Joe,

I had an edit near the end.

Thanks


Alice Kottmyer
Attorney-Adviser | Office of Management
Office of the Legal Adviser
Department of State
202-647-2199 | BB




Official - SBU
UNCLASSIFIED

From: Khawam, Joseph N
Sent: Monday, September 30, 2019 10:16 AM
To: Kovar, Jeffrey D; Padgett, Katherine; Kottmyer, Alice M
Cc: Pompian, Shawn M; Minarich, Christine M
Subject: FW: IM to S on Rule Publication

Jeff, Kat, Alice: Attached please find the draft IM for S on Cats I-III that I mentioned to all of you.
                                                                                                     If possible, please send to
me any edits by the early afternoon because I assume we’ll need to run this by the L/FO.

                                                               1
                                                      WASHSTATEB013073
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 431 of 438


Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                         2
                                                  WASHSTATEB013074
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 432 of 438

Heifferon, Christina M

From:                              Padgett, Katherine
Sent:                              Monday, September 30, 2019 11:51 AM
To:                                Kottmyer, Alice M; Khawam, Joseph N; Kovar, Jeffrey D
Cc:                                Pompian, Shawn M; Minarich, Christine M; Johnson, Clifton M
Subject:                           RE: IM to S on Rule Publication
Attachments:                       IM to S on Rule Publicationv.2.1 LLFA.docx


Joe,

Please see L/LFA edits attached.

Thanks,
Kat


Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M
Sent: Monday, September 30, 2019 11:15 AM
To: Khawam, Joseph N; Kovar, Jeffrey D; Padgett, Katherine
Cc: Pompian, Shawn M; Minarich, Christine M; Johnson, Clifton M; Kottmyer, Alice M
Subject: RE: IM to S on Rule Publication

Joe,

I had an edit near the end.

Thanks


Alice Kottmyer
Attorney-Adviser | Office of Management
Office of the Legal Adviser
Department of State
202-647-2199 | BB




Official - SBU
UNCLASSIFIED

From: Khawam, Joseph N
Sent: Monday, September 30, 2019 10:16 AM
To: Kovar, Jeffrey D; Padgett, Katherine; Kottmyer, Alice M
Cc: Pompian, Shawn M; Minarich, Christine M
Subject: FW: IM to S on Rule Publication


                                                              1
                                                  WASHSTATEB013079
              Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 433 of 438

Jeff, Kat, Alice: Attached please find the draft IM for S on Cats I-III that I mentioned to all of you.
                                                                                                     If possible, please send to
me any edits by the early afternoon because I assume we’ll need to run this by the L/FO.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                             2
                                                      WASHSTATEB013080
              Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 434 of 438

Heifferon, Christina M

From:                               Kottmyer, Alice M
Sent:                               Monday, September 30, 2019 11:22 AM
To:                                 Khawam, Joseph N; Kovar, Jeffrey D; Padgett, Katherine
Cc:                                 Pompian, Shawn M; Minarich, Christine M; Johnson, Clifton M; Kottmyer, Alice M
Subject:                            RE: IM to S on Rule Publication


Also, don’t forget to fill in the “X”s in the paragraph near the bottom of the first page.



Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M
Sent: Monday, September 30, 2019 11:15 AM
To: Khawam, Joseph N; Kovar, Jeffrey D; Padgett, Katherine
Cc: Pompian, Shawn M; Minarich, Christine M; Johnson, Clifton M; Kottmyer, Alice M
Subject: RE: IM to S on Rule Publication

Joe,

I had an edit near the end.

Thanks


Alice Kottmyer
Attorney-Adviser | Office of Management
Office of the Legal Adviser
Department of State
202-647-2199 | BB




Official - SBU
UNCLASSIFIED

From: Khawam, Joseph N
Sent: Monday, September 30, 2019 10:16 AM
To: Kovar, Jeffrey D; Padgett, Katherine; Kottmyer, Alice M
Cc: Pompian, Shawn M; Minarich, Christine M
Subject: FW: IM to S on Rule Publication

Jeff, Kat, Alice: Attached please find the draft IM for S on Cats I-III that I mentioned to all of you.
                                                                                                     If possible, please send to
me any edits by the early afternoon because I assume we’ll need to run this by the L/FO.

Thanks,

                                                               1
                                                      WASHSTATEB013085
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 435 of 438

Joe


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                         2
                                                  WASHSTATEB013086
              Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 436 of 438

Heifferon, Christina M

From:                               Kottmyer, Alice M
Sent:                               Monday, September 30, 2019 11:15 AM
To:                                 Khawam, Joseph N; Kovar, Jeffrey D; Padgett, Katherine
Cc:                                 Pompian, Shawn M; Minarich, Christine M; Johnson, Clifton M; Kottmyer, Alice M
Subject:                            RE: IM to S on Rule Publication
Attachments:                        IM to S on Rule Publicationv.2.1.docx


Joe,

I had an edit near the end.

Thanks


Alice Kottmyer
Attorney-Adviser | Office of Management
Office of the Legal Adviser
Department of State
202-647-2199 | BB




Official - SBU
UNCLASSIFIED

From: Khawam, Joseph N
Sent: Monday, September 30, 2019 10:16 AM
To: Kovar, Jeffrey D; Padgett, Katherine; Kottmyer, Alice M
Cc: Pompian, Shawn M; Minarich, Christine M
Subject: FW: IM to S on Rule Publication

Jeff, Kat, Alice: Attached please find the draft IM for S on Cats I-III that I mentioned to all of you.
                                                                                                     If possible, please send to
me any edits by the early afternoon because I assume we’ll need to run this by the L/FO.

Thanks,
Joe


Official - SBU
UNCLASSIFIED

From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

                                                               1
                                                      WASHSTATEB013087
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 437 of 438


Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                         2
                                                  WASHSTATEB013088
             Case 2:20-cv-00111-RAJ Document 106-5 Filed 09/23/20 Page 438 of 438

Heifferon, Christina M

From:                              Paul, Joshua M
Sent:                              Tuesday, October 1, 2019 10:38 AM
To:                                Eggleston, Brett A; Carter, Melanie R; M_Clearance
Cc:                                Koelling, Richard W; Miller, Michael F; PM-CPA-DL
Subject:                           RE: IM to S on Rule Publication
Attachments:                       IM to S on Rule Publicationv.2.2.docx


D, M, P – kindly clear at your earliest convenience; latest version attached with clearances as noted.

Rick, can you kindly provide a number for this sentence? Thank you.




Sensitive
This email is UNCLASSIFIED.




From: Paul, Joshua M
Sent: Monday, September 30, 2019 9:59 AM
To: Darrach, Tamara A; Urena, Michael A; Abisellan, Eduardo; Brechwald, Matthew J (T); Eggleston, Brett A; Carter,
Melanie R; M_Clearance
Cc: Koelling, Richard W; Miller, Michael F; Khawam, Joseph N; PM-CPA-DL
Subject: IM to S on Rule Publication

Dear all,

Kindly review the attached and provide clearance by COB today. Would note that L has provided an initial review, and I
am happy to answer any questions you may have.

Josh


Josh Paul
Director, Congressional & Public Affairs
Bureau of Political Military Affairs
(202) 647-7878



Sensitive
This email is UNCLASSIFIED.




                                                             1
                                                    WASHSTATEB013093
